                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 1 of 19
                                                                                                               ELECTION LAW JOURNAL
                                                                                                               Volume 19, Number 3, 2020
                                                                                                               # Mary Ann Liebert, Inc.
                                                                                                               DOI: 10.1089/elj.2019.0619




                                                                                                                                               Ballot-Marking Devices
                                                                                                                                          Cannot Ensure the Will of the Voters

                                                                                                                                           Andrew W. Appel, Richard A. DeMillo, and Philip B. Stark



                                                                                                                                                                        ABSTRACT
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               The complexity of U.S. elections usually requires computers to count ballots—but computers can be hacked,
                                                                                                               so election integrity requires a voting system in which paper ballots can be recounted by hand. However,
                                                                                                               paper ballots provide no assurance unless they accurately record the votes as expressed by the voters.
                                                                                                                  Voters can express their intent by indelibly hand-marking ballots or using computers called ballot-
                                                                                                               marking devices (BMDs). Voters can make mistakes in expressing their intent in either technology, but
                                                                                                               only BMDs are also subject to hacking, bugs, and misconfiguration of the software that prints the marked
                                                                                                               ballots. Most voters do not review BMD-printed ballots, and those who do often fail to notice when the
                                                                                                               printed vote is not what they expressed on the touchscreen. Furthermore, there is no action a voter can
                                                                                                               take to demonstrate to election officials that a BMD altered their expressed votes, nor is there a corrective
                                                                                                               action that election officials can take if notified by voters—there is no way to deter, contain, or correct com-
                                                                                                               puter hacking in BMDs. These are the essential security flaws of BMDs.
                                                                                                                  Risk-limiting audits can ensure that the votes recorded on paper ballots are tabulated correctly, but no
                                                                                                               audit can ensure that the votes on paper are the ones expressed by the voter on a touchscreen: Elections
                                                                                                               conducted on current BMDs cannot be confirmed by audits. We identify two properties of voting systems,
                                                                                                               contestability and defensibility, necessary for audits to confirm election outcomes. No available BMD cer-
                                                                                                               tified by the Election Assistance Commission is contestable or defensible.

                                                                                                               Keywords: voting machines, paper ballot, ballot-marking device, election security

                                                                                                                          INTRODUCTION: CRITERIA                                  on a paper ballot or on a machine. Computers have
                                                                                                                            FOR VOTING SYSTEMS                                    become indispensable to conducting elections, but
                                                                                                                                                                                  computers are vulnerable. They can be hacked—

                                                                                                               E    lections for public office and on public
                                                                                                                    questions in the United States or any democ-
                                                                                                               racy must produce outcomes based on the votes
                                                                                                                                                                                  compromised by insiders or external adversaries
                                                                                                                                                                                  who can replace their software with fraudulent soft-
                                                                                                                                                                                  ware that deliberately miscounts votes—and they
                                                                                                               that voters express when they indicate their choices               can contain design errors and bugs—hardware or
                                                                                                                                                                                  software flaws or configuration errors that result
                                                                                                                                                                                  in mis-recording or mis-tabulating votes. Hence
                                                                                                                                                                                  there must be some way, independent of any soft-
                                                                                                               Andrew W. Appel is the Eugene Higgins Professor of Computer        ware in any computers, to ensure that reported elec-
                                                                                                               Science in the Department of Computer Science at Princeton
                                                                                                               University in Princeton, New Jersey, USA. Richard A. DeMillo
                                                                                                                                                                                  tion outcomes are correct, i.e., consistent with the
                                                                                                               is the Charlotte B. and Roger C. Warren Chair of Computing         expressed votes as intended by the voters.
                                                                                                               and a professor in the College of Computing at Georgia Tech           Voting systems should be software independent,
                                                                                                               in Atlanta, Georgia, USA. Philip B. Stark is a professor in the    meaning that ‘‘an undetected change or error in its
                                                                                                               Department of Statistics at the University of California, Berke-
                                                                                                               ley, in Berkeley, California, USA. The authors are listed alpha-   software cannot cause an undetectable change or
                                                                                                               betically; they contributed equally to this work.                  error in an election outcome’’ (Rivest and Wack

                                                                                                                                                                              432

                                                                                                                                                                     Ex. P to TRO Motion:
                                                                                                                                                                         Failure Study
                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 2 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                      433

                                                                                                               2006; Rivest 2008; Rivest and Virza 2016). Soft-                We will define the terms contestable and defensi-
                                                                                                               ware independence is similar to tamper-evident               ble to better characterize properties of voting sys-
                                                                                                               packaging: if somebody opens the container and               tems that make them acceptable for use in public
                                                                                                               disturbs the contents, it will leave a trace.                elections.2
                                                                                                                   The use of software-independent voting systems is           A voting system is contestable if an undetected
                                                                                                               supposed to ensure that if someone fraudulently hacks        change or error in its software that causes a change
                                                                                                               the voting machines to steal votes, we’ll know about         or error in an election outcome can always produce
                                                                                                               it. But we also want to know the true outcome in order       public evidence that the outcome is untrustworthy.
                                                                                                               to avoid a do-over election.1 A voting system is             For instance, if a voter selected candidate A on
                                                                                                               strongly software independent if it is software inde-        the touchscreen of a BMD, but the BMD prints can-
                                                                                                               pendent and, moreover, a detected change or error            didate B on the paper ballot, then this A-vs-B evi-
                                                                                                               in an election outcome (due to change or error in            dence is available to the individual voter, but the
                                                                                                               the software) can be corrected using only the ballots        voter cannot demonstrate this evidence to anyone
                                                                                                               and ballot records of the current election (Rivest           else, since nobody else saw—nor should have seen—
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               and Wack 2006; Rivest 2008). Strong software inde-           where the voter touched the screen.3 Thus, the voting
                                                                                                               pendence combines tamper evidence with a kind of             system does not provide a way for the voter who ob-
                                                                                                               resilience: there’s a way to tell whether faulty soft-       served the misbehavior to prove to anyone else that
                                                                                                               ware caused a problem, and a way to recover from             there was a problem, even if the problems altered
                                                                                                               the problem if it did.                                       the reported outcome. Such a system is therefore
                                                                                                                   Software independence and strong software inde-          not contestable.
                                                                                                               pendence are now standard terms in the analysis of              While the definition of software independence
                                                                                                               voting systems, and it is widely accepted that voting        might allow evidence available only to individual
                                                                                                               systems should be software independent. Indeed,              voters as ‘‘detection,’’ such evidence does not suf-
                                                                                                               version 2.0 of the Voluntary Voting System Guide-            fice for a system to be contestable. Contestibility
                                                                                                               lines (VVSG 2.0) incorporates this principle (U.S.           is software independence, plus the requirement that
                                                                                                               Election Assistance Commission 2017).                        ‘‘detect’’ implies ‘‘can generate public evidence.’’
                                                                                                                   But as we will show, these standard definitions are      ‘‘Trust me’’ does not count as public evidence. If
                                                                                                               incomplete and inadequate, because the word undetect-        a voting system is not contestable, then problems
                                                                                                               able hides several important questions: Who detects          voters ‘‘detect’’ might never see the light of day,
                                                                                                               the change or error in an election outcome? How can          much less be addressed or corrected.4
                                                                                                               a person prove that she has detected an error? What
                                                                                                               happens when someone detects an error—does the
                                                                                                               election outcome remain erroneous? Or conversely:            1
                                                                                                                                                                             Do-overs are expensive; they may delay the inauguration of an
                                                                                                               How can an election administrator prove that the elec-       elected official; there is no assurance that the same voters will
                                                                                                               tion outcome not been altered, or prove that the correct     vote in the do-over election as voted in the original; they de-
                                                                                                                                                                            crease public trust. And if the do-over election is conducted
                                                                                                               outcome was recovered if a software malfunction was          with the same voting system that can only detect but not correct
                                                                                                               detected? The standard definition does not distinguish       errors, then there may need to be a do-over of the do-over, ad
                                                                                                               evidence available to an election official, to the public,   infinitum.
                                                                                                                                                                            2
                                                                                                               or just to a single voter; nor does it consider the possi-    There are other notions connected to contestability and defen-
                                                                                                                                                                            sibility, although essentially different: Benaloh et al. (2011) de-
                                                                                                               bility of false alarms.                                      fine a P-resilient canvass framework, personally verifiable
                                                                                                                   Those questions are not merely academic, as we           P-resilient canvass framework, and privacy-preserving person-
                                                                                                               show with an analysis of ballot-marking devices.             ally verifiable P-resilient canvass frameworks.
                                                                                                                                                                            3
                                                                                                                                                                             See footnote 17.
                                                                                                               Even if some voters ‘‘detect’’ that the printed output       4
                                                                                                                                                                             If voters are the only means of detecting and quantifying the
                                                                                                               is not what they expressed to the ballot-marking de-         effect of those problems—as they are for ballot-marking de-
                                                                                                               vice (BMD)—even if some of those voters report               vices (BMDs)—then in practice the system is not strongly soft-
                                                                                                                                                                            ware independent. The reason is that, as we will show, such
                                                                                                               their detection to election officials—there is no            claims by (some) voters cannot correct software-dependent
                                                                                                               mechanism by which the election official can ‘‘de-           changes to other voters’ ballots, and cannot be used as the
                                                                                                               tect’’ whether a BMD has been hacked to alter elec-          basis to invalidate or correct an election outcome. Thus,
                                                                                                               tion outcomes. The questions of who detects, and             BMD-based election systems are not even (weakly) software
                                                                                                                                                                            independent, unless one takes ‘‘detection’’ to mean ‘‘somebody
                                                                                                               then what happens, are critical—but unanswered               claimed there was a problem, with no evidence to support that
                                                                                                               by the standard definitions.                                 claim.’’




                                                                                                                                                                 Ex. P to TRO Motion:
                                                                                                                                                                     Failure Study
                                                                                                                       Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 3 of 19
                                                                                                               434                                                                                                   APPEL ET AL.

                                                                                                                   Similarly, while strong software independence           because no software is used in marking ballots.
                                                                                                               demands that a system be able to report the correct         Ballot-scanning-and-counting software can be the
                                                                                                               outcome even if there was an error or alteration of         source of errors, but such errors can be detected
                                                                                                               the software, it does not require public evidence           and corrected by audits.
                                                                                                               that the (reconstructed) reported outcome is cor-              That system is contestable: if an optical scan
                                                                                                               rect. We believe, therefore, that voting systems            voting machine reports the wrong outcome be-
                                                                                                               must also be defensible. We say that a voting sys-          cause it miscounted (because it was hacked, mis-
                                                                                                               tem is defensible if, when the reported electoral           programmed, or miscalibrated), the evidence is
                                                                                                               outcome is correct, it is possible to generate con-         public: the paper ballots, recounted before wit-
                                                                                                               vincing public evidence that the reported electoral         nesses, will not match the claimed results, also wit-
                                                                                                               outcome is correct—despite any malfunctions, soft-          nessed. It is strongly defensible: a recount before
                                                                                                               ware errors, or software alterations that might have        witnesses can demonstrate that the reported out-
                                                                                                               occurred. If a voting system is not defensible, then        come is correct or can find the correct outcome if
                                                                                                               it is vulnerable to ‘‘crying wolf’’: malicious actors       it was wrong—and provide public evidence that
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               could claim that the system malfunctioned when in           the (reconstructed) outcome is correct. See Section
                                                                                                               fact it did not, and election officials will have no        4, ‘‘Contestability/Defensibility of Hand-Marked
                                                                                                               way to prove otherwise.                                     Opscan,’’ for a detailed analysis.
                                                                                                                   By analogy with strong software independence,              Over 40 states now use some form of paper ballot
                                                                                                               we define: a voting system is strongly defensible           for most voters (Verified Voting Foundation 2018).
                                                                                                               if it is defensible and, moreover, a detected change        Most of the remaining states are taking steps to
                                                                                                               or error in an election outcome (due to change or           adopt paper ballots. But not all voting systems that
                                                                                                               error in the software) can be corrected (with convinc-      use paper ballots are equally secure.
                                                                                                               ing public evidence) using only the ballots and ballot         Some are not even software independent. Some
                                                                                                               records of the current election.                            are software independent but not strongly software
                                                                                                                   In short, a system is contestable if it can gener-      independent, contestable, or defensible. In this re-
                                                                                                               ate public evidence of a problem whenever a reported        port we explain:
                                                                                                               outcome is wrong, while a system is defensible if it
                                                                                                               can generate public evidence whenever a reported out-              Hand-marked paper ballot systems are the only
                                                                                                               come is correct—despite any problems that might have                practical technology for contestable, strongly
                                                                                                               occurred. Contestable systems are publicly tamper-                  defensible voting systems.
                                                                                                               evident; defensible systems are publicly, demon-                   Some ballot-marking devices can be software
                                                                                                               strably resilient.                                                  independent, but they not strongly software in-
                                                                                                                   Defensibility is a key requirement for evidence-                dependent, contestable, or defensible. Hacked
                                                                                                               based elections (Stark and Wagner 2012): defensibil-                or misprogrammed BMDs can alter election
                                                                                                               ity makes it possible in principle for election officials           outcomes undetectably, so elections conducted
                                                                                                               to generate convincing evidence that the reported                   using BMDs cannot provide public evidence
                                                                                                               winners really won—if the reported winners did re-                  that reported outcomes are correct. If BMD mal-
                                                                                                               ally win. (We say an election system may be defensi-                functions are detected, there is no way to deter-
                                                                                                               ble, and an election may be evidence-based; there’s                 mine who really won. Therefore BMDs should
                                                                                                               much more process to an election than just the choice               not be used by voters who are able to mark an
                                                                                                               of system.)                                                         optical-scan ballot with a pen.
                                                                                                                                                                                  All-in-one BMD or DRE+VVPAT voting ma-
                                                                                                                                                                                   chines are not software independent, contest-
                                                                                                               Examples
                                                                                                                                                                                   able, or defensible. They should not be used
                                                                                                                  The only known practical technology for contest-                 in public elections.
                                                                                                               able, strongly defensible voting is a system of hand-
                                                                                                               marked paper ballots, kept demonstrably physically
                                                                                                               secure, counted by machine, audited manually, and           5
                                                                                                               recountable by hand.5 In a hand-marked paper bal-            The election must also generate convincing evidence that
                                                                                                                                                                           physical security of the ballots was not compromised, and the
                                                                                                               lot election, ballot-marking software cannot be the         audit must generate convincing public evidence that the audit
                                                                                                               source of an error or change-of-election-outcome,           itself was conducted correctly.




                                                                                                                                                               Ex. P to TRO Motion:
                                                                                                                                                                   Failure Study
                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 4 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                 435

                                                                                                                                BACKGROUND                               terface that enables voters with disabilities to vote
                                                                                                                                                                         independently. Voter inputs (expressed votes) are
                                                                                                                  We briefly review the kinds of election equip-         recorded electronically. When a voter indicates that
                                                                                                               ment in use, their vulnerability to computer hacking      the ballot is complete and ready to be cast, the
                                                                                                               (or programming error), and in what circumstances         BMD prints a paper version of the electronically
                                                                                                               risk-limiting audits can mitigate that vulnerability.     marked ballot. We use the term BMD for devices
                                                                                                                                                                         that mark ballots but do not tabulate or retain them,
                                                                                                                                                                         and all-in-one for devices that combine ballot mark-
                                                                                                               Voting equipment
                                                                                                                                                                         ing, tabulation, and retention into the same paper path.
                                                                                                                  Although a voter may form an intention to vote            The paper ballot printed by a BMD may be in the
                                                                                                               for a candidate or issue days, minutes, or seconds        same format as an optical-scan form (e.g., with
                                                                                                               before actually casting a ballot, that intention is a     ovals filled as if by hand) or it may list just the
                                                                                                               psychological state that cannot be directly observed      names of the candidate(s) selected in each contest.
                                                                                                               by anyone else. Others can have access to that inten-     The BMD may also encode these selections into
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               tion through what the voter (privately) expresses to      barcodes or QR codes for optical scanning. We dis-
                                                                                                               the voting technology by interacting with it, e.g., by    cuss issues with barcodes later in this report.
                                                                                                               making selections on a BMD or marking a ballot by            An all-in-one touchscreen voting machine com-
                                                                                                               hand.6 Voting systems must accurately record the          bines computerized ballot marking, tabulation, and
                                                                                                               vote as the voter expressed it.                           retention in the same paper path. All-in-one ma-
                                                                                                                  With a hand-marked paper ballot optical-scan           chines come in several configurations:
                                                                                                               system, the voter is given a paper ballot on which
                                                                                                               all choices (candidates) in each contest are listed;             DRE+VVPAT machines—direct-recording elec-
                                                                                                               next to each candidate is a target (typically an oval             tronic (DRE) voting machines with a voter-
                                                                                                               or other shape) which the voter marks with a pen                  verifiable paper audit trail (VVPAT)—provide
                                                                                                               to indicate a vote. Ballots may be either preprinted              the voter a touchscreen (or other) interface,
                                                                                                               or printed (unvoted) at the polling place using ballot            then print a paper ballot that is displayed to the
                                                                                                               on demand printers. In either case, the voter creates             voter under glass. The voter is expected to review
                                                                                                               a tamper-evident record of intent by marking the                  this ballot and approve it, after which the ma-
                                                                                                               printed paper ballot with a pen.                                  chine deposits it into a ballot box. DRE+VVPAT
                                                                                                                  Such hand-marked paper ballots may be scanned                  machines do not contain optical scanners; that is,
                                                                                                               and tabulated at the polling place using a precinct-              they do not read what is marked on the paper bal-
                                                                                                               count optical scanner (PCOS), or may be brought                   lot; instead, they tabulate the vote directly from
                                                                                                               to a central place to be scanned and tabulated by a               inputs to the touchscreen or other interface.
                                                                                                               central-count optical scanner (CCOS). Mail-in bal-               BMD+Scanner all-in-one machines8 provide
                                                                                                               lots are typically counted by CCOS machines.                      the voter a touchscreen (or other) interface to
                                                                                                                  After scanning a ballot, a PCOS machine depos-
                                                                                                               its the ballot in a secure, sealed ballot box for later
                                                                                                                                                                         6
                                                                                                               use in recounts or audits; this is ballot retention.       We recognize that voters make mistakes in expressing their in-
                                                                                                               Ballots counted by CCOS are also retained for re-         tentions. For example, they may misunderstand the layout of a
                                                                                                                                                                         ballot or express an unintended choice through a perceptual
                                                                                                               counts or audits.7                                        error, inattention, or lapse of memory. The use of touchscreen
                                                                                                                  Paper ballots can also be hand counted, but            technology does not necessarily correct for such user errors,
                                                                                                               in most jurisdictions (especially where there are         as every smartphone user who has mistyped an important text
                                                                                                                                                                         message knows. Poorly designed ballots, poorly designed
                                                                                                               many contests on the ballot) this is hard to do quick-    touchscreen interfaces, and poorly designed assistive interfaces
                                                                                                               ly; Americans expect election-night reporting of un-      increase the rate of error in voters’ expressions of their votes.
                                                                                                               official totals. Hand counting—i.e., manually             For the purposes of this report, we assume that properly engi-
                                                                                                               determining votes directly from the paper ballots—        neered systems seek to minimize such usability errors.
                                                                                                                                                                         7
                                                                                                                                                                          Regulations and procedures governing custody and physical
                                                                                                               is appropriate for audits and recounts.                   security of ballots are uneven, and in many cases inadequate,
                                                                                                                  A ballot-marking device provides a computer-           but straightforward to correct because of decades of develop-
                                                                                                               ized user interface (UI) that presents the ballot to      ment of best practices.
                                                                                                                                                                         8
                                                                                                                                                                          Some voting machines, such as the ES&S ExpressVote, can be
                                                                                                               voters and captures their expressed selections—for        configured as either a BMD or a BMD+Scanner all-in-one. Others,
                                                                                                               instance, a touchscreen interface or an assistive in-     such as the ExpressVoteXL, work only as all-in-one machines.




                                                                                                                                                              Ex. P to TRO Motion:
                                                                                                                                                                  Failure Study
                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 5 of 19
                                                                                                               436                                                                                                         APPEL ET AL.

                                                                                                                     input ballot choices and print a paper ballot         mote access to voting-machine manufacturers’ com-
                                                                                                                     that is ejected from a slot for the voter to in-      puters (and ‘‘hack’’ the firmware installed in new
                                                                                                                     spect. The voter then reinserts the ballot into       machines, or the firmware updates supplied for exist-
                                                                                                                     the slot, after which the all-in-one BMD+Scan-        ing machines), and so on. Supply-chain hacks are also
                                                                                                                     ner scans it and deposits it into a ballot box. Or,   possible: the hardware installed by a voting system
                                                                                                                     some BMD+Scanner all-in-one machines dis-             vendor may have malware pre-installed by the ven-
                                                                                                                     play the paper ballot behind plexiglass for the       dor’s component suppliers.10
                                                                                                                     voter to inspect, before mechanically deposit-           Computer systems (including voting machines)
                                                                                                                     ing it into a ballot box.                             have so many layers of software that it is impossible
                                                                                                                                                                           to make them perfectly secure (National Academies
                                                                                                                  Opscan+BMD with separate paper paths. At                 of Sciences, Engineering, and Medicine 2018, 89–
                                                                                                               least one model of voting machine (the Dominion             91). When manufacturers of voting machines use the
                                                                                                               ICP320) contains an optical scanner (opscan) and a          best known security practices, adversaries may find
                                                                                                               BMD in the same cabinet,9 so that the optical scan-         it more difficult to hack a BMD or optical scanner—
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               ner and BMD-printer are not in the same paper path;         but not impossible. Every computer in every critical
                                                                                                               no possible configuration of the software could             system is vulnerable to compromise through hacking,
                                                                                                               cause a BMD-marked ballot to be deposited in the            insider attacks, or exploiting design flaws.
                                                                                                               ballot box without human handling of the ballot.
                                                                                                               We do not classify this as an all-in-one machine.           Election assurance through risk-limiting audits
                                                                                                                                                                               To ensure that the reported electoral outcome of
                                                                                                               Hacking                                                     each contest corresponds to what the voters expressed,
                                                                                                                                                                           the most practical known technology is a risk-limiting
                                                                                                                  There are many forms of computer hacking. In
                                                                                                                                                                           audit (RLA) of trustworthy paper ballots (Stark
                                                                                                               this analysis of voting machines we focus on the al-
                                                                                                                                                                           2008; Stark 2009; Lindeman and Stark 2012).
                                                                                                               teration of voting machine software so that it mis-
                                                                                                                                                                           The National Academies of Science, Engineering,
                                                                                                               counts votes or mis-marks ballots to alter election
                                                                                                                                                                           and Medicine recommend routine RLAs after every
                                                                                                               outcomes. There are many ways to alter the soft-
                                                                                                                                                                           election (National Academies of Sciences, Engineer-
                                                                                                               ware of a voting machine: a person with physical
                                                                                                                                                                           ing, and Medicine 2018), as do many other organiza-
                                                                                                               access to the computer can open it and directly ac-
                                                                                                                                                                           tions and entities concerned with election integrity.11
                                                                                                               cess the memory; one can plug in a special USB
                                                                                                                                                                               The risk limit of a risk-limiting audit is the max-
                                                                                                               thumbdrive that exploits bugs and vulnerabilities
                                                                                                                                                                           imum chance that the audit will not correct the
                                                                                                               in the computer’s USB drivers; one can connect
                                                                                                                                                                           reported electoral outcome, if the reported out-
                                                                                                               to its Wi-Fi port or Bluetooth port or telephone
                                                                                                                                                                           come is wrong. ‘‘Electoral outcome’’ means the po-
                                                                                                               modem (if any) and exploit bugs in those drivers,
                                                                                                                                                                           litical result—who or what won—not the exact tally.
                                                                                                               or in the operating system.
                                                                                                                                                                           ‘‘Wrong’’ means that the outcome does not corre-
                                                                                                                  ‘‘Air-gapping’’ a system (i.e., never connecting
                                                                                                                                                                           spond to what the voters expressed.
                                                                                                               it to the Internet nor to any other network) does
                                                                                                               not automatically protect it. Before each election,
                                                                                                               election administrators must transfer a ballot defi-
                                                                                                               nition into the voting machine by inserting a ballot        9
                                                                                                                                                                            More precisely, the ICP320 optical scanner and the BMD au-
                                                                                                               definition cartridge that was programmed on                 dio+buttons interface are in the same cabinet, but the printer is a
                                                                                                               election-administration computers that may have             separate box.
                                                                                                                                                                           10
                                                                                                                                                                              Given that many chips and other components are manufactured
                                                                                                               been connected previously to various networks; it           in China and elsewhere, this is a serious concern. Carsten Schür-
                                                                                                               has been demonstrated that vote-changing viruses            mann has found Chinese pop songs on the internal memory of vot-
                                                                                                               can propagate via these ballot-definition cartridges        ing machines (C. Schürmann, personal communication, 2018).
                                                                                                                                                                           Presumably those files were left there accidentally—but this
                                                                                                               (Feldman et al. 2007).                                      shows that malicious code could have been pre-installed deliber-
                                                                                                                  Hackers might be corrupt insiders with access to a       ately, and that neither the vendor’s nor the election official’s secu-
                                                                                                               voting-machine warehouse; corrupt insiders with ac-         rity and quality control measures discovered and removed the
                                                                                                               cess to a county’s election-administration computers;       extraneous files.
                                                                                                                                                                           11
                                                                                                                                                                              Among them are the Presidential Commission on Election
                                                                                                               outsiders who can gain remote access to election-           Administration, the American Statistical Association, the League
                                                                                                               administration computers; outsiders who can gain re-        of Women Voters, and Verified Voting Foundation.




                                                                                                                                                               Ex. P to TRO Motion:
                                                                                                                                                                   Failure Study
                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 6 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                   437

                                                                                                                  An RLA involves manually inspecting randomly              altered election outcomes. RLAs that rely on BMD
                                                                                                               selected paper ballots following a rigorous protocol.        output therefore cannot limit the risk that an incor-
                                                                                                               The audit stops if and when the sample provides              rect reported election outcome will go uncorrected.
                                                                                                               convincing evidence that the reported outcome is                A paper-based voting system (such as one that
                                                                                                               correct; otherwise, the audit continues until every          uses optical scanners) is systematically more secure
                                                                                                               ballot has been inspected manually, which reveals            than a paperless system (such as DREs) only if the
                                                                                                               the correct electoral outcome if the paper trail is trust-   paper trail is trustworthy and the results are
                                                                                                               worthy. RLAs protect against vote-tabulation errors,         checked against the paper trail using a rigorous
                                                                                                               whether those errors are caused by failures to follow        method such as an RLA or full manual tally. If it
                                                                                                               procedures, misconfiguration, miscalibration, faulty         is possible that error, hacking, bugs, or miscalibra-
                                                                                                               engineering, bugs, or malicious hacking.12                   tion caused the recorded-on-paper votes to differ
                                                                                                                  The risk limit should be determined as a matter of        from the expressed votes, an RLA or even a full
                                                                                                               policy or law. For instance, a 5% risk limit means           hand recount cannot not provide convincing public
                                                                                                               that, if a reported outcome is wrong solely because          evidence that election outcomes are correct: such
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               of tabulation errors, there is at least a 95% chance         a system cannot be defensible. In short, paper bal-
                                                                                                               that the audit procedure will correct it. Smaller risk       lots provide little assurance against hacking if they
                                                                                                               limits give higher confidence in election outcomes,          are never examined or if the paper might not accu-
                                                                                                               but require inspecting more ballots, other things            rately reflect the votes expressed by the voters.
                                                                                                               being equal. RLAs never revise a correct outcome.
                                                                                                                  RLAs can be very efficient, depending in part on
                                                                                                               how the voting system is designed and how jurisdic-                      (NON)CONTESTABILITY/
                                                                                                               tions organize their ballots. If the computer results                    DEFENSIBILITY OF BMDS
                                                                                                               are accurate, an efficient RLA with a risk limit of
                                                                                                               5% requires examining just a few—about seven di-             A BMD-generated paper trail is not a reliable
                                                                                                               vided by the margin—ballots selected randomly                record of the vote expressed by the voter.
                                                                                                               from the contest.13 For instance, if the margin of vic-
                                                                                                                                                                               Like any computer, a BMD (or a DRE+VVPAT)
                                                                                                               tory is 10% and the results are correct, the RLA
                                                                                                                                                                            is vulnerable to bugs, misconfiguration, hacking, in-
                                                                                                               would need to examine about 7/10% = 70 ballots to
                                                                                                                                                                            stallation of unauthorized (fraudulent) software, and
                                                                                                               confirm the outcome at 5% risk. For a 1% margin,
                                                                                                                                                                            alteration of installed software.
                                                                                                               the RLA would need to examine about 7/1% = 700
                                                                                                                                                                               If a hacker sought to steal an election by altering
                                                                                                               ballots. The sample size does not depend much on
                                                                                                                                                                            BMD software, what would the hacker program the
                                                                                                               the total number of ballots cast in the contest, only
                                                                                                                                                                            BMD to do? In cybersecurity practice, we call this
                                                                                                               on the margin of the winning candidate’s victory.
                                                                                                                                                                            the threat model.
                                                                                                                  RLAs assume that a full hand tally of the paper
                                                                                                                                                                               The simplest threat model is this one: In some
                                                                                                               trail would reveal the correct electoral outcomes:
                                                                                                                                                                            contests, not necessarily top-of-the-ticket, change
                                                                                                               the paper trail must be trustworthy. Other kinds of
                                                                                                                                                                            a small percentage of the votes (such as 5%).
                                                                                                               audits, such as compliance audits (Benaloh et al.
                                                                                                                                                                               In recent national elections, analysts have con-
                                                                                                               2011; Lindeman and Stark 2012; Stark and Wagner
                                                                                                                                                                            sidered a candidate who received 60% of the vote
                                                                                                               2012; Stark 2018), are required to establish whether
                                                                                                                                                                            to have won by a landslide. Many contests are de-
                                                                                                               the paper trail itself is trustworthy. Applying an
                                                                                                                                                                            cided by less than a 10% margin. Changing 5% of
                                                                                                               RLA procedure to an untrustworthy paper trail can-
                                                                                                                                                                            the votes can change the margin by 10%, because
                                                                                                               not limit the risk that a wrong reported outcome
                                                                                                               goes uncorrected.
                                                                                                                  Properly preserved hand-marked paper ballots en-
                                                                                                                                                                            12
                                                                                                               sure that expressed votes are identical to recorded            Risk-limiting audits (RLAs) do not protect against problems
                                                                                                                                                                            that cause BMDs to print something other than what was
                                                                                                               votes. But BMDs might not record expressed votes             shown to the voter on the screen, nor do they protect against
                                                                                                               accurately, for instance, if BMD software has bugs,          problems with ballot custody.
                                                                                                                                                                            13
                                                                                                               was misconfigured, or was hacked: a BMD printout               Technically, it is the diluted margin that enters the calcula-
                                                                                                               is not a trustworthy record of the expressed votes.          tion. The diluted margin is the number of votes that separate
                                                                                                                                                                            the winner with the fewest votes from the loser with the most
                                                                                                               Neither a compliance audit nor an RLA can possibly           votes, divided by the number of ballots cast, including under-
                                                                                                               check whether errors in recording expressed votes            votes and invalid votes.




                                                                                                                                                                 Ex. P to TRO Motion:
                                                                                                                                                                     Failure Study
                                                                                                                       Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 7 of 19
                                                                                                               438                                                                                                      APPEL ET AL.

                                                                                                               ‘‘flipping’’ a vote for one candidate into a vote for      half will remember the name of the candidate they
                                                                                                               a different candidate changes the difference in            intended to vote for.16
                                                                                                               their tallies—i.e., the margin—by two votes. If               Of those who notice that the vote printed is not the
                                                                                                               hacking or bugs or misconfiguration could change           candidate they intended to vote for, what will they
                                                                                                               5% of the votes, that would be a very significant          think, and what will they do? Will they think, ‘‘Oh,
                                                                                                               threat.                                                    I must have made a mistake on the touchscreen,’’ or
                                                                                                                   Although public and media interests often focus        will they think, ‘‘Hey, the machine is cheating or mal-
                                                                                                               on top-of-the-ticket races such as president and gov-      functioning!’’ There’s no way for the voter to know
                                                                                                               ernor, elections for lower offices such as state repre-    for sure—voters do make mistakes—and there’s ab-
                                                                                                               sentatives, who control legislative agendas and            solutely no way for the voter to prove to a pollworker
                                                                                                               redistricting, and county officials, who manage elec-      or election official that a BMD printed something
                                                                                                               tions and assess taxes, are just as important in our de-   other than what the voter entered on the screen.17,18
                                                                                                               mocracy. Altering the outcome of smaller contests             Either way, polling-place procedures generally
                                                                                                               requires altering fewer votes, so fewer voters are in      advise voters to ask a pollworker for a new ballot
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               a position to notice that their ballots were mis-          if theirs does not show what they intended. Poll-
                                                                                                               printed. And most voters are not as familiar with          workers should void that BMD-printed ballot, and
                                                                                                               the names of the candidates for those offices, so          the voter should get another chance to mark a ballot.
                                                                                                               they might be unlikely to notice if their ballots          Anecdotal evidence suggests that many voters are
                                                                                                               were misprinted, even if they checked.                     too timid to ask, or don’t know that they have the
                                                                                                                   Research in a real polling place in Tennessee dur-     right to ask, or are not sure whom to ask. Even
                                                                                                               ing the 2018 election found that half the voters           if a voter asks for a new ballot, training for poll-
                                                                                                               didn’t look at all at the paper ballot printed by a        workers is uneven, and we are aware of no formal
                                                                                                               BMD, even when they were holding it in their
                                                                                                               hand and directed to do so while carrying it from
                                                                                                                                                                          14
                                                                                                               the BMD to the optical scanner (DeMillo et al.                You might think, ‘‘the voter really should carefully review
                                                                                                                                                                          their BMD-printed ballot.’’ But because the scientific evidence
                                                                                                               2018). Those voters who did look at the BMD-               shows that voters do not (DeMillo et al. 2018) and cognitively
                                                                                                               printed ballot spent an average of 4 seconds exam-         cannot (Everett 2007) perform this task well, legislators and
                                                                                                               ining it to verify that the eighteen or more choices       election administrators should provide a voting system that
                                                                                                               they made were correctly recorded. That amounts            counts the votes as voters express them.
                                                                                                                                                                          15
                                                                                                                                                                             Studies of voter confidence about their ability to verify their
                                                                                                               to 222 milliseconds per contest, barely enough             ballots are not relevant: in typical situations, subjective confi-
                                                                                                               time for the human eye to move and refocus under           dence and objective accuracy are at best weakly correlated.
                                                                                                               perfect conditions and not nearly enough time              The relationship between confidence and accuracy has been
                                                                                                                                                                          studied in contexts ranging from eyewitness accuracy
                                                                                                               for perception, comprehension, and recall (Rayner          (Bothwell et al. 1987; Deffenbacher 1980; Wixted and Wells
                                                                                                               2009). A study by other researchers (Bernhard              2017) to confidence in psychological clinical assessments (Des-
                                                                                                               et al. 2020), in a simulated polling place using           marais et al. 2010) and social predictions (Dunning et al. 1990).
                                                                                                                                                                          The disconnect is particularly severe at high confidence.
                                                                                                               real BMDs deliberately hacked to alter one vote            Indeed, this is known as ‘‘the overconfidence effect.’’ For a
                                                                                                               on each paper ballot, found that only 6.6% of vot-         lay discussion, see Thinking, Fast and Slow by Nobel econo-
                                                                                                               ers told a pollworker something was wrong.14,15            mist Daniel Kahnemann (2011).
                                                                                                                                                                          16
                                                                                                               The same study found that among voters who ex-                We ask the reader, ‘‘do you know the name of the most recent
                                                                                                                                                                          losing candidate for county commissioner?’’ We recognize that
                                                                                                               amined their hand-marked ballots, half were unable         some readers of this document are county commissioners, so
                                                                                                               to recall key features of ballots cast moments before,     we ask those readers to imagine the frame of mind of their con-
                                                                                                               a prerequisite step for being able to recall their own     stituents.
                                                                                                                                                                          17
                                                                                                                                                                             You might think, ‘‘the voter can prove it by showing someone
                                                                                                               ballot choices. This finding is broadly consistent         that the vote on the paper doesn’t match the vote onscreen.’’ But
                                                                                                               with studies of effects like ‘‘change blindness’’ or       that won’t work. On a typical BMD, by the time a paper record
                                                                                                               ‘‘choice blindness,’’ in which human subjects fail         is printed and ejected for the voter to hold and examine, the
                                                                                                                                                                          touchscreen no longer shows the voter’s choice. You might
                                                                                                               to notice changes made to choices made only sec-           think, ‘‘BMDs should be designed so that the choices still
                                                                                                               onds before (Johansson et al. 2008).                       show on the screen for the voter to compare with the paper.’’
                                                                                                                   Suppose, then, that 10% of voters examine their        But a hacked BMD could easily alter the on-screen choices to
                                                                                                               paper ballots carefully enough to even see the can-        match the paper, after the voter hits the ‘‘print’’ button.
                                                                                                                                                                          18
                                                                                                                                                                             Voters should certainly not video-record themselves voting!
                                                                                                               didate’s name recorded as their vote for legislator        That would defeat the privacy of the secret ballot and is illegal
                                                                                                               or county commissioner. Of those, perhaps only             in most jurisdictions.




                                                                                                                                                              Ex. P to TRO Motion:
                                                                                                                                                                  Failure Study
                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 8 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                   439

                                                                                                               procedure for resolving disputes if a request for a        The only way an investigation can ensure that the
                                                                                                               new ballot is refused. Moreover, there is no sensible      outcome accurately reflects what voters expressed
                                                                                                               protocol for ensuring that BMDs that misbehave are         to the BMDs is to void an election in which the
                                                                                                               investigated—nor can there be, as we argue below.          BMDs have altered votes and conduct a new election.
                                                                                                                  Let’s summarize. If a machine alters votes on 5% of     But how do you know whether the BMDs have al-
                                                                                                               the ballots (enabling it to change the margin by 10%),     tered votes, except based on the claims of the vot-
                                                                                                               and 10% of voters check their ballots carefully and        ers?21 Furthermore, the investigation itself would
                                                                                                               50% of the voters who check notice the error, then op-     suffer from the same problem as above: how can
                                                                                                               timistically we might expect 5% x 10% x 50% or             one distinguish between voters who detected BMD
                                                                                                               0.25% of the voters to request a new ballot and correct    hacking or bugs from voters who just want to interfere
                                                                                                               their vote.19 This means that the machine will change      with an election?
                                                                                                               the margin by 9.75% and get away with it.                     This is the essential security flaw of BMDs: few
                                                                                                                  In this scenario, 0.25% of the voters, one in every     voters will notice and promptly report discrepan-
                                                                                                               400 voters, has requested a new ballot. You might          cies between what they saw on the screen and
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               think, ‘‘that’s a form of detection of the hacking.’’      what is on the BMD printout, and even when they
                                                                                                               But is isn’t, as a practical matter: a few individual      do notice, there’s nothing appropriate that can be
                                                                                                               voters may have detected that there was a problem,         done. Even if election officials are convinced that
                                                                                                               but there’s no procedure by which this translates          BMDs malfunctioned, there is no way to determine
                                                                                                               into any action that election administrators can take      who really won.
                                                                                                               to correct the outcome of the election. Polling-place         Therefore, BMDs should not be used by most
                                                                                                               procedures cannot correct or deter hacking, or             voters.
                                                                                                               even reliably detect it, as we discuss next. This is es-
                                                                                                               sentially the distinction between a system that is         Why can’t we rely on pre-election and post-election
                                                                                                               merely software independent and one that is contest-       logic and accuracy testing, or parallel testing?
                                                                                                               able: a change to the software that alters the outcome
                                                                                                                                                                             Most, if not all, jurisdictions perform some kind
                                                                                                               might generate evidence for an alert, conscientious,
                                                                                                                                                                          of logic and accuracy testing (LAT) of voting
                                                                                                               individual voter, but it does not generate public evi-
                                                                                                                                                                          equipment before elections. LAT generally involves
                                                                                                               dence that an election official can rely on to conclude
                                                                                                                                                                          voting on the equipment using various combinations
                                                                                                               there is a problem.
                                                                                                                                                                          of selections, then checking whether the equipment
                                                                                                                                                                          tabulated the votes correctly. As the Volkswagen/
                                                                                                               Even if some voters notice that BMDs are altering          Audi ‘‘Dieselgate’’ scandal shows, devices can be
                                                                                                               votes, there’s no way to correct the election              programmed to behave properly when they are
                                                                                                               outcome.                                                   tested but misbehave in use (Contag et al. 2017).
                                                                                                                  That is, BMD voting systems are not contestable,
                                                                                                               not defensible (and therefore not strongly defensible),
                                                                                                               and not strongly software independent. Suppose a state     19
                                                                                                                                                                            This calculation assumes that the 10% of voters who check
                                                                                                               election official wanted to detect whether the BMDs        are in effect a random sample of voters: voters’ propensity to
                                                                                                               are cheating, and correct election results, based on ac-   check BMD printout is not associated with their political pref-
                                                                                                                                                                          erences.
                                                                                                               tions by those few alert voters who notice the error.      20
                                                                                                                                                                            Note that in many jurisdictions, far fewer than 400 voters use
                                                                                                               What procedures could possibly work against the ma-        a given machine on Election Day: BMDs are typically expected
                                                                                                               nipulation we are considering?                             to serve fewer than 300 voters per day. (The vendor ES&S rec-
                                                                                                                                                                          ommended 27,000 BMDs to serve Georgia’s 7 million voters,
                                                                                                                  1. How about, ‘‘If at least 1 in 400 voters claims      amounting to 260 voters per BMD (Election Systems and Soft-
                                                                                                               that the machine misrepresented their vote, void the       ware 2018).) Recall also that the rate one in 400 is tied to the
                                                                                                               entire election.’’20 No responsible authority would        amount of manipulation. What if the malware flipped only
                                                                                                               implement such a procedure. A few dishonest voters         one vote in 50, instead of one vote in 20? That could still change
                                                                                                                                                                          the margin by 4%, but—in this hypothetical—would be noticed
                                                                                                               could collaborate to invalidate entire elections simply    by only one voter in 1,000, rather than one in 400. The smaller
                                                                                                               by falsely claiming that BMDs changed their votes.         the margin, the less manipulation it would have taken to alter
                                                                                                                  2. How about, ‘‘If at least 1 in 400 voters claims      the electoral outcome.
                                                                                                                                                                          21
                                                                                                                                                                            Forensic examination of the BMD might show that it was
                                                                                                               that the machine misrepresented their vote, then in-       hacked or misconfigured, but it cannot prove that the BMD
                                                                                                               vestigate.’’ Investigations are fine, but then what?       was not hacked or misconfigured.




                                                                                                                                                               Ex. P to TRO Motion:
                                                                                                                                                                   Failure Study
                                                                                                                       Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 9 of 19
                                                                                                               440                                                                                                APPEL ET AL.

                                                                                                               Therefore, LAT can never prove that voting ma-            there’s no way they can prove to poll workers or
                                                                                                               chines performed properly in practice.                    election officials that there were problems and
                                                                                                                  Parallel or ‘‘live’’ testing involves pollworkers or   no way to ensure that election officials take ap-
                                                                                                               election officials using some BMDs at random              propriate remedial action.
                                                                                                               times on Election Day to mark (but not cast) ballots
                                                                                                               with test patterns, then check whether the marks
                                                                                                               match the patterns. The idea is that the testing is                CONTESTABILITY/DEFENSIBILITY
                                                                                                               not subject to the ‘‘Dieselgate’’ problem, because                   OF HAND-MARKED OPSCAN
                                                                                                               the machines cannot ‘‘know’’ they are being tested
                                                                                                               on Election Day. As a practical matter, the number           The most widely used voting system in the
                                                                                                               of tests required to provide a reasonable chance of       United States is optical-scan counting of hand-
                                                                                                               detecting outcome-changing errors is prohibitive,         marked paper ballots.22 Computers and computer
                                                                                                               and even then the system is not defensible. See Sec-      software are used in several stages of the voting pro-
                                                                                                               tion 6, ‘‘Parallel Testing of BMDs.’’                     cess, and if that software is hacked (or erroneous),
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                                  Suppose, counterfactually, that it was practical to    then the computers will deliberately (or accidentally)
                                                                                                               perform enough parallel testing to guarantee a large      report incorrect outcomes.
                                                                                                               chance of detecting a problem if BMD hacking or
                                                                                                               malfunction altered electoral outcomes. Suppose,                  Computers are used to prepare the PDF files
                                                                                                               counterfactually, that election officials were re-                 from which (unvoted) optical-scan ballots are
                                                                                                               quired to conduct that amount of parallel testing                  printed, with ovals (or other targets to be
                                                                                                               during every election, and that the required equip-                marked) next to the names of candidates.
                                                                                                               ment, staffing, infrastructure, and other resources                Because the optical scanners respond to the po-
                                                                                                               were provided. Even then, the system would not                     sition on the page, not the name of the candi-
                                                                                                               be strongly defensible; that is, if testing detected a             date nearest the target, computer software
                                                                                                               problem, there would be no way to to determine                     could cheat by reordering the candidates on
                                                                                                               who really won. The only remedy would be a new                     the page.
                                                                                                               election.                                                         The optical-scan voting machine, which scans
                                                                                                                                                                                  the ballots and interprets the marks, is driven
                                                                                                                                                                                  by computer software. Fraudulent (hacked)
                                                                                                               Don’t voters need to check hand-marked
                                                                                                                                                                                  software can deliberately record (some fraction
                                                                                                               ballots, too?
                                                                                                                                                                                  of) votes for Candidate A and votes for Candi-
                                                                                                                  It is always a good idea to check one’s work, but               date B.
                                                                                                               there is a substantial body of research (e.g., Reason             After the voting machine reports the in-the-
                                                                                                               2009) suggesting that preventing error as a ballot is              precinct vote totals (or, in the case of central-
                                                                                                               being marked is a fundamentally different cognitive                count optical scan, the individual-batch vote
                                                                                                               task than detecting an error on a previously marked                totals), computers are used to aggregate the
                                                                                                               ballot. In cognitively similar tasks, such as proof                various precincts or batches together. Hacked
                                                                                                               reading for non-spelling errors, ten percent rates                 software could cheat in this addition process.
                                                                                                               of error detection are common (Reason 2009, 167
                                                                                                               et seq.), whereas by carefully attending to the task         Protection against any or all of these attacks
                                                                                                               of correctly marking their ballots, voters apparently     relies on a system of risk-limiting audits, along
                                                                                                               can largely avoid marking errors.                         with compliance audits to check that the chain of
                                                                                                                  A fundamental difference between hand-                 custody of ballots and paper records is trustworthy.
                                                                                                               marked paper ballots and ballot-marking devices           Without such audits, optical-scan ballots (whether
                                                                                                               is that, with hand-marked paper ballots, voters           hand marked or machine marked) are neither con-
                                                                                                               are responsible for catching and correcting their         testable nor defensible.
                                                                                                               own errors, while if BMDs are used, voters are
                                                                                                               also responsible for catching machine errors,             22
                                                                                                               bugs, and hacking. Voters are the only people               Verified Voting Foundation, ‘‘The Verifier—Polling Place
                                                                                                                                                                         Equipment—November 2020,’’ Verified Voting (2020)
                                                                                                               who can detect such problems with BMDs—but,               <https://www.verifiedvoting.org/verifier/> (fetched February
                                                                                                               as explained above, if voters do find problems,           8, 2020).




                                                                                                                                                             Ex. P to TRO Motion:
                                                                                                                                                                 Failure Study
                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 10 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                          441

                                                                                                                 We analyze the contestability/defensibility of                 workers and by credentialed challengers, and
                                                                                                               hand-marked optical-scan ballots with respect to                 open to inspection by members of the public, be-
                                                                                                               each of these threats, assuming a system of RLAs                 fore it is transported (with chain-of custody pro-
                                                                                                               and compliance audits.                                           tections) along with the ballot boxes to a secure
                                                                                                                                                                                central location. The county clerk or registrar of
                                                                                                                    Hacked generation of PDFs leading to fraudu-               voters can (and in many counties, does) inspect
                                                                                                                     lently placed ovals. In this case, a change or             these paper records to verify that they corre-
                                                                                                                     error in the computer software can change                  spond to the precinct-by-precinct machine-
                                                                                                                     the election outcome: on thousands of ballots,             reported aggregation. Errors (or fraud) in
                                                                                                                     voters place a mark next to the name of candi-             aggregation can be detected and corrected
                                                                                                                     date A, but (because the candidate name has                without the need to inspect individual ballots:
                                                                                                                     been fraudulently misplaced on the paper),                 the system is contestable and defensible
                                                                                                                     the (unhacked) optical scanner records this as             against this class of errors.
                                                                                                                     a vote for candidate B. But an RLA will correct
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                                     the outcome: a human, inspecting and inter-
                                                                                                                     preting this paper ballot, will interpret the                     END-TO-END VERIFIABLE
                                                                                                                     mark as a vote for candidate A, as the voter                         (E2E-V) SYSTEMS
                                                                                                                     intended. The RLA will, with high probability,
                                                                                                                     conclude that the computer-reported election             In all BMD systems currently on the market, and
                                                                                                                     outcome cannot be confirmed, and a full re-           in all BMD systems certified by the Election Assis-
                                                                                                                     count must occur. Thus the system is contest-         tance Commission (EAC), the printed ballot or bal-
                                                                                                                     able: the RLA produces public evidence that           lot summary is the only channel by which voters can
                                                                                                                     the (computer-reported) outcome is untrust-           verify the correct recording of their ballots, inde-
                                                                                                                     worthy. This full recount (in the presence of         pendently of the computers. The analysis in this ar-
                                                                                                                     witnesses, in view of the public) can provide         ticle applies to all of those BMD systems.
                                                                                                                     convincing public evidence of its own correct-           There is a class of voting systems called ‘‘end-to-
                                                                                                                     ness; that is, the system is defensible.              end verifiable’’ (E2E-V), which provide an alternate
                                                                                                                    Hacked optical-scan vote counter, reporting           mechanism for voters to verify their votes (Benaloh
                                                                                                                     fraudulent vote totals. In this case, a change        et al. 2014; Appel 2018b). The basic idea of an E2E-
                                                                                                                     or error in the computer software can change          V system is that a cryptographic protocol encodes
                                                                                                                     the election outcome: on thousands of ballots,        the vote; mathematical properties of the crypto-
                                                                                                                     voters place a mark next to the name of candi-        graphic system allow the voters to verify (probabilis-
                                                                                                                     date A, but the (hacked) optical scanner re-          tically) that their vote has been accurately counted,
                                                                                                                     cords this as a vote for candidate B. But an          but does not compromise the secret ballot by allow-
                                                                                                                     RLA can detect the incorrect outcome (just            ing voters to prove how they voted. E2E-V systems
                                                                                                                     as in the case above); the system is contestable.     have not been adopted in public elections (except
                                                                                                                     And a full recount will produce a correct out-        that Scantegrity was used for municipal elections
                                                                                                                     come with public evidence: the system is de-          in Takoma Park, Maryland, in 2009 and 2011).
                                                                                                                     fensible.                                                Each E2E-V system requires its own analysis of
                                                                                                                    Hacked election-management system (EMS),              contestability/defensibility.
                                                                                                                     fraudulently aggregating batches. A risk-limiting        Scantegrity (Chaum et al. 2008) is a system of
                                                                                                                     audit can detect this problem, and a recount will     preprinted optical-scan ballots, counted by conven-
                                                                                                                     correct it: the system is contestable and defensi-    tional precinct-count optical scanners, but with an
                                                                                                                     ble. But actually, contestability and defensibility   additional security feature: when the voter fills in
                                                                                                                     against this attack is even easier and simpler than   an oval with a special pen, the oval is mostly dark-
                                                                                                                     RLAs and recounts. Most voting machines (in-          ened (so it’s counted conventionally by the optical
                                                                                                                     cluding precinct-count optical scanners) print a      scanner), but two-letter code is also revealed that
                                                                                                                     ‘‘results tape’’ in the polling place, at the close   the voter can (optionally) use in the cryptographic
                                                                                                                     of the polls (in addition to writing their results    protocol. Scantegrity is contestable/defensible,
                                                                                                                     electronically to a removable memory card).           but not because of its E2E-V properties: since it’s
                                                                                                                     This results tape is (typically) signed by poll-      an add-on to a conventional optical-scan system



                                                                                                                                                                Ex. P to TRO Motion:
                                                                                                                                                                    Failure Study
                                                                                                                      Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 11 of 19
                                                                                                               442                                                                                                  APPEL ET AL.

                                                                                                               with hand-marked paper ballots, RLAs and com-              under review for certification, nor are any of the
                                                                                                               pliance audits can render this system contestable/         five major voting-machine vendors offering such a
                                                                                                               defensible.                                                system for sale.23
                                                                                                                  Prêt-à-Voter (Ryan et al. 2009) is the system in
                                                                                                               which the voter separates the candidate list from
                                                                                                               the oval-target list after marking the ballot and be-                 PARALLEL TESTING OF BMDS
                                                                                                               fore deposit into the optical scanner. This system
                                                                                                               can be made contestable, with difficulty: the audit-          Wallach (2019) has proposed (in response to ear-
                                                                                                               ing procedure requires participation of the voters in      lier drafts of this article) that contestability/defensibil-
                                                                                                               an unintuitive cryptographic challenge. It is not          ity failure of BMDs could be mitigated by parallel
                                                                                                               clear that the system is defensible: if this crypto-       testing, which he also calls ‘‘live auditing.’’ Stark
                                                                                                               graphic challenge proves that the blank ballots            (2019) has analyzed Wallach’s proposal in detail.
                                                                                                               have been tampered with, then no recount can reli-         Here we provide a summary of the proposal and the
                                                                                                               ably reconstruct the true result with public evidence.     analyses.
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                                  STAR-Vote (Benaloh et al. 2013) is a DRE+VV-               One might like to test each BMD before the
                                                                                                               PAT system with a smart ballot box. Voters interact        election to make sure it’s not hacked. Unfortu-
                                                                                                               with a device that captures their votes electronically     nately, since the computer in a voting machine
                                                                                                               and prints a paper record that voters can inspect, but     (including BMDs) has a real-time clock, the soft-
                                                                                                               the electronic votes are held ‘‘in limbo’’ until the       ware (including fraudulent vote-stealing soft-
                                                                                                               paper ballot is deposited in the smart ballot box.         ware) knows whether it’s Election Day or not.
                                                                                                               The ballot box does not read the votes from the bal-       Fraudulent software can make sure not to cheat
                                                                                                               lot; rather, depositing the ballot tells the system that   except on Election Day.
                                                                                                               it has permission to cast the votes it had already            The idea of parallel testing is to have trained au-
                                                                                                               recorded from the touchscreen. The claimed advan-          ditors test the BMDs, at random times during an ac-
                                                                                                               tage of STAR-Vote (and other systems that use the          tual election: use the BMD to prepare a ballot,
                                                                                                               ‘‘Benaloh challenge’’) is that RLAs and ballot-box         inspect that ballot to ensure it’s marked correctly,
                                                                                                               chain-of-custody are not required in order to obtain       then discard the ballot. The same BMDs in use dur-
                                                                                                               software independence. To ensure that the E2E-V            ing the polling will be selected, from time to time,
                                                                                                               cryptographic protocol has correctly recorded each         for such test, right there in the polling places.
                                                                                                               vote, the voter can ‘‘challenge’’ the system to prove         If the BMDs cheat with uniform random proba-
                                                                                                               that the cryptographic encoding of the ballot records      bility p, and if the BMD cannot distinguish an audi-
                                                                                                               the vote actually printed on the paper ballot. To do       tor from an ordinary voter, then after n random
                                                                                                               so, the voter must discard (void) this ballot and          audits the probability of detecting the malware is
                                                                                                               vote a fresh ballot; this is because the challenge pro-    1 – (1 –p)n. If p = 5% and n = 240, then the probabil-
                                                                                                               cess reveals the vote to the public, and a voting sys-     ity of detection is 91%.
                                                                                                               tem must preserve the secrecy of the (cast) ballots.          Unfortunately, the attacker is not constrained to
                                                                                                               Thus, the voter cannot ensure the correct encoding         cheat with uniform random probability; or, to put
                                                                                                               of their true ballot, but (since STAR-Vote must print      it another way, BMD malware may indeed be able
                                                                                                               the ballot before knowing whether the voter will chal-     to distinguish auditors from ordinary voters. Stark
                                                                                                               lenge), the voter can ensure it with any desired error     (2019) discusses many ways in which the ‘‘signa-
                                                                                                               probability.                                               ture’’ of how auditors interact with the BMD may
                                                                                                                  STAR-Vote is software independent but it is not         differ from ordinary voters, enough to give clues
                                                                                                               contestable or defensible. The reason is that, while
                                                                                                               the challenge can produce public evidence that a
                                                                                                                                                                          23
                                                                                                               machine did not accurately encrypt the plaintext             Some vendors, notably Scytl, have sold systems advertised
                                                                                                                                                                          as E2E-V in other countries. Those systems were not in fact
                                                                                                               vote on the ballot, if the machine prints the wrong        E2E-V. Moreover, serious security flaws have been found in
                                                                                                               plaintext vote and a correct encryption of that incor-     their implementations. See, e.g., S.J. Lewis, O. Pereira, and
                                                                                                               rect vote, there is no evidence the voter can use to       V. Teague, ‘‘Ceci N’est Pas une Preuve: The Use of Trapdoor
                                                                                                               prove that to anyone else.                                 Commitments in Bayer-Groth Proofs and the Implications for
                                                                                                                                                                          the Verifiabilty of the Scytl-SwissPost Internet Voting Sys-
                                                                                                                  No E2E-V system is currently certified by the           tem’’ (March 12, 2019), <https://people.eng.unimelb.edu.au/
                                                                                                               EAC, nor to our knowledge is any such system               vjteague/UniversalVerifiabilitySwissPost.pdf>.




                                                                                                                                                              Ex. P to TRO Motion:
                                                                                                                                                                  Failure Study
                                                                                                                       Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 12 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                   443

                                                                                                               to the malware about whether to cheat.24 Therefore,        the auditors detect that the BMDs have mismarked
                                                                                                               one cannot simply multiply (1 – p)n and calculate a        a ballot—even once—the entire election must be
                                                                                                               probability of detection.                                  invalidated, and a do-over election must be held.
                                                                                                                  While auditors might try to build an accurate           This is because the auditor will have detected evi-
                                                                                                               model of voter behavior for live audits, that approach     dence that the BMDs in this election have been
                                                                                                               is doomed by privacy concerns and by the ‘‘curse of        systematically mismarking ballots for some pro-
                                                                                                               dimensionality’’: election officials would have to re-     portion of all voters. No recount of the paper bal-
                                                                                                               cord every nuance of voter behavior (preferences           lots can correct this.
                                                                                                               across contests; language settings, font settings, and        In contrast, if optical scanners are hacked to
                                                                                                               other UI settings; timing, including speed of voting       cheat on hand-marked paper ballots, the correct out-
                                                                                                               and hesitation; on-screen review; etc.) for millions       come can be calculated by a full hand recount of the
                                                                                                               of voters to accurately approximate voter behavior.        paper ballots.25
                                                                                                                  There are many logistical problems with ‘‘live             Wallach also suggests, instead of parallel testing,
                                                                                                               auditing.’’ It would require additional voting ma-         the use of spoiled-ballot rates as a measure of BMD
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               chines (because testing requires additional capacity),     cheating. Suppose, when BMDs are not cheating,
                                                                                                               staff, infrastructure, and other resources, on Election    the baseline rate of spoiled ballots (i.e., voters ask-
                                                                                                               Day when professional staff is most stretched. One         ing for a ‘‘do-over’’ of their BMD marked ballot) is
                                                                                                               must be prepared to perform the audits at the busiest      1%. Suppose the machines are cheating on 5% of
                                                                                                               times of day; even that will cause lines of voters to      the ballots, and 6% of voters notice this, and ask
                                                                                                               lengthen, because otherwise the malware can simply         for a do-over. Then the spoiled ballot rate increases
                                                                                                               cheat only at the busy times. Live auditing must be        to 1.3%. The election administrator is supposed to
                                                                                                               done in view of the voters (one cannot carry the vot-      act upon this discrepancy. But the only meaningful
                                                                                                               ing machine into another room to do it), but some          action the administrator could take is to invalidate
                                                                                                               election officials are concerned that the creation of      the entire election, and call for a do-over election.
                                                                                                               test ballots in the polling place could be perceived       This is impractical.
                                                                                                               as a threat of ballot-box stuffing.                           Moreover, the underlying ‘‘natural’’ rate of spoil-
                                                                                                                  No state, to our knowledge, has implemented             age will not be known exactly, and will vary from
                                                                                                               parallel testing or live auditing of BMDs.                 election to election, even if the machines function
                                                                                                                  In any case, we can assess the contestability and       flawlessly. The natural rate might depend on the
                                                                                                               defensibility of parallel testing.                         number of contests on the ballot, the complexity
                                                                                                                  With a sufficiently high rate of parallel testing,      of voting rules (e.g., instant-runoff voting [IRV] ver-
                                                                                                               and a sufficiently sophisticated randomization of au-      sus plurality), ballot layout, and many other factors.
                                                                                                               ditor behavior, it may be possible to make BMDs            For any rule, there will be a tradeoff between false
                                                                                                               with parallel testing contestable: an audit could de-      alarms and failures to detect problems.
                                                                                                               tect and prove mismarking of paper ballots.                   To continue the previous hypothetical, suppose
                                                                                                                  But BMDs with parallel testing is not defensible. It    that spoiled ballots follow a Poisson distribution
                                                                                                               will be extremely difficult for an election official to    (there is no reason to think that they do). Imagine
                                                                                                               generate convincing public evidence that the audit         that the theoretical rate is known to be 1% if the
                                                                                                               would have detected mismarking, if mismarking
                                                                                                               were occurring. To generate that public evidence,
                                                                                                                                                                          24
                                                                                                               the election official would have to reveal substantial       For example, BMDs do ‘‘know’’ their own settings and other
                                                                                                               detail about the parallel-testing protocol: how, ex-       aspects of each voting session, so malware can use that infor-
                                                                                                                                                                          mation to target sessions that use the audio interface, increase
                                                                                                               actly, the random selection of times to test is made;      the font size, use the sip-and-puff interface, set the language
                                                                                                               how, exactly, the random selection is made of what         to something other than English, or take much longer than av-
                                                                                                               candidates to vote for in the tests. Revealing such de-    erage to vote. (Voters who use those settings might be less likely
                                                                                                                                                                          to be believed if they report that the equipment altered their
                                                                                                               tails of the protocol allows the attacker to analyze the   votes.) For parallel testing to have a good chance of detecting
                                                                                                               protocol for clues about how and when to cheat with        all outcome-changing problems, the tests must have a large
                                                                                                               less chance of detection.                                  chance of probing every combination of settings and voting pat-
                                                                                                                  Furthermore, parallel testing has a severe disad-       terns that includes enough ballots to change any contest result.
                                                                                                                                                                          It is not practical.
                                                                                                               vantage in comparison with other contestable/              25
                                                                                                                                                                            Provided, of course, that secure chain of custody of the ballot
                                                                                                               defensible paper-ballot-based voting systems: If           boxes can be demonstrated.




                                                                                                                                                               Ex. P to TRO Motion:
                                                                                                                                                                   Failure Study
                                                                                                                       Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 13 of 19
                                                                                                               444                                                                                                    APPEL ET AL.

                                                                                                               BMDs function correctly, and known to be 1.3% if         ida, opscan ballot was badly designed: it violated
                                                                                                               the BMDs malfunction. How many votes must be             three separate guidelines from the EAC’s 2007 publi-
                                                                                                               cast for it to be possible to limit the chance of a      cation, ‘‘Effective Designs for the Administration of
                                                                                                               false alarm to 1%, while ensuring a 99% chance           Federal Elections, Section 3: Optical Scan Ballots’’
                                                                                                               of detecting a real problem? The answer is 28,300        (U.S. Election Assistance Commission 2007) In
                                                                                                               votes. If turnout is roughly 50%, jurisdictions (or      both of these cases (touchscreens in 2006, hand-
                                                                                                               contests) with fewer than 60,000 voters could not        marked optical-scan in 2018), undervote rates were
                                                                                                               in principle limit the chance of false positives and     high. The solution is to follow standard, published
                                                                                                               of false negatives to 1%—even under these optimis-       ballot-design guidelines and other best practices,
                                                                                                               tic assumptions and simplifications. Twenty-three        both for touchscreens and for hand-marked ballots
                                                                                                               of California’s 58 counties have fewer than 60,000       (Appel 2018c; Norden et al. 2008).
                                                                                                               registered voters.                                          Low-tech paper-ballot fraud. All paper ballots,
                                                                                                                                                                        however they are marked, are vulnerable to loss,
                                                                                                                                                                        ballot-box stuffing, alteration, and substitution be-
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                                     OTHER TRADEOFFS, BMDS VERSUS                       tween the time they are cast and the time they are
                                                                                                                         HAND-MARKED OPSCAN                             recounted. That’s why it is so important to make
                                                                                                                                                                        sure that ballot boxes are always in multiple-person
                                                                                                                  Supporters of ballot-marking devices advance          (preferably bipartisan) custody whenever they are
                                                                                                               several other arguments for their use.                   handled, and that appropriate physical security mea-
                                                                                                                  Mark legibility. A common argument is that a          sures are in place. Strong, verifiable chain-of-custody
                                                                                                               properly functioning BMD will generate clean,            protections are essential.
                                                                                                               error-free, unambiguous marks, while hand-marked            Hand-marked paper ballots are vulnerable to al-
                                                                                                               paper ballots may contain mistakes and stray marks       teration by anyone with a pen. Both hand-marked
                                                                                                               that make it impossible to discern a voter’s intent.     and BMD-marked paper ballots are vulnerable to
                                                                                                               However appealing this argument seems at first           substitution: anyone who has poorly supervised ac-
                                                                                                               blush, the data are not nearly so compelling. Expe-      cess to a legitimate BMD during election day can
                                                                                                               rience with statewide recounts in Minnesota and          create fraudulent ballots, not necessarily to deposit
                                                                                                               elsewhere suggest that truly ambiguous handmade          them in the ballot box immediately (in case the
                                                                                                               marks are very rare.26 For instance, 2.9 million
                                                                                                               hand-marked ballots were cast in the 2008 Minne-
                                                                                                                                                                        26
                                                                                                               sota race between Al Franken and Norm Coleman               States do need clear and complete regulations for interpreting
                                                                                                               for the U.S. Senate. In a manual recount, between        voter marks.
                                                                                                                                                                        27
                                                                                                                                                                           ‘‘During the recount, the Coleman and Franken campaigns
                                                                                                               99.95% and 99.99% of ballots were unambiguously          initially challenged a total of 6,655 ballot-interpretation deci-
                                                                                                               marked.27,28 In addition, usability studies of hand-     sions made by the human recounters. The State Canvassing
                                                                                                               marked bubble ballots—the kind in most common            Board asked the campaigns to voluntarily withdraw all but
                                                                                                                                                                        their most serious challenges, and in the end approximately
                                                                                                               use in U.S. elections—indicate a voter error rate        1,325 challenges remained. That is, approximately 5 ballots
                                                                                                               of 0.6%, much lower than the 2.5%–3.7% error             in 10,000 were ambiguous enough that one side or the other
                                                                                                               rate for machine-marked ballots (Everett 2007).29        felt like arguing about it. The State Canvassing Board, in the
                                                                                                               Thus, mark legibility is not a good reason to adopt      end, classified all but 248 of these ballots as votes for one can-
                                                                                                                                                                        didate or another. That is, approximately 1 ballot in 10,000 was
                                                                                                               BMDs for all voters.                                     ambiguous enough that the bipartisan recount board could not
                                                                                                                  Undervotes, overvotes. Another argument of-           determine an intent to vote.’’ (Appel 2009; see also Office of
                                                                                                               fered for BMDs is that the machines can alert voters     the Minnesota Secretary of State 2009).
                                                                                                                                                                        28
                                                                                                                                                                           We have found that some local election officials consider
                                                                                                               to undervotes and prevent overvotes. That is true,       marks to be ambiguous if machines cannot read the marks.
                                                                                                               but modern PCOS systems can also alert a voter           That is a different issue from humans being unable to interpret
                                                                                                               to overvotes and undervotes, allowing a voter to         the marks. Errors in machine interpretation of voter intent can
                                                                                                                                                                        be dealt with by manual audits: if the reported outcome is
                                                                                                               eject the ballot and correct it.                         wrong because machines misinterpreted handmade marks, an
                                                                                                                  Bad ballot design. Ill-designed paper ballots, just   RLA has a known, large chance of correcting the outcome.
                                                                                                                                                                        29
                                                                                                               like ill-designed touchscreen interfaces, may lead to       Better designed user interfaces (UI) might reduce the error
                                                                                                               unintentional undervotes (Norden et al. 2008). For in-   rate for machine-marked ballots below the historical rate for
                                                                                                                                                                        direct-recording electronic (DRE) voting machines; however,
                                                                                                               stance, the 2006 Sarasota, Florida, touchscreen ballot   UI improvements cannot keep BMDs from printing something
                                                                                                               was badly designed. The 2018 Broward County, Flor-       other than what the voter is shown on the screen.




                                                                                                                                                             Ex. P to TRO Motion:
                                                                                                                                                                 Failure Study
                                                                                                                       Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 14 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                  445

                                                                                                               ballot box is well supervised on Election Day) but         scenario for hand-marked paper ballots and ballot-on-
                                                                                                               with the hope of substituting it later in the chain        demand (BOD) printers—which can print unmarked
                                                                                                               of custody.30                                              ballots as needed—the total lifecycle costs for
                                                                                                                  All those attacks (on hand-marked and on BMD-           BMDs would be higher than the corresponding
                                                                                                               marked paper ballots) are fairly low-tech. There are       costs for hand-marked paper ballots.35
                                                                                                               also higher-tech ways of producing ballots indistin-          Vote centers. To run a vote center that serves
                                                                                                               guishable from BMD-marked ballots for substitution         many election districts with different ballot styles,
                                                                                                               into the ballot box if there is inadequate chain-of-       one must be able to provide each voter a ballot con-
                                                                                                               custody protection.                                        taining the contests that voter is eligible to vote in,
                                                                                                                  Accessible voting technology. When hand-marked          possibly in a number of different languages. This
                                                                                                               paper ballots are used with PCOS, there is (as re-         is easy with BMDs, which can be programmed
                                                                                                               quired by law) also an accessible voting technology        with all the appropriate ballot definitions. With pre-
                                                                                                               available in the polling place for voters unable to        printed optical-scan ballots, the PCOS can be pro-
                                                                                                               mark a paper ballot with a pen. This is typically a        grammed to accept many different ballot styles,
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               BMD or a DRE. When the accessible voting technol-          but the vote center must still maintain inventory of
                                                                                                               ogy is not the same as what most voters vote on—           many different ballots. BOD printers are another
                                                                                                               when it is used by very few voters—it may happen           economical alternative for vote centers.36
                                                                                                               that the accessible technology is ill-maintained or           Paper/storage. BMDs that print summary cards
                                                                                                               even (in some polling places) not even properly set        rather than full-face ballots can save paper and stor-
                                                                                                               up by pollworkers. This is a real problem. One pro-        age space. However, many BMDs print full-face
                                                                                                               posed solution is to require all voters to use the         ballots—so they do not save storage—while many
                                                                                                               same BMD or all-in-one technology. But the failure
                                                                                                               of some election officials to properly maintain their
                                                                                                               accessible equipment is not a good reason to adopt         30
                                                                                                                                                                            Some BMDs print a barcode indicating when and where the
                                                                                                               BMDs for all voters. Among other things, it would          ballot was produced, but that does not prevent such a substitu-
                                                                                                                                                                          tion attack against currently Election Assistance Commission
                                                                                                               expose all voters to the security flaws described          (EAC)-certified, commercially available BMDs. We understand
                                                                                                               above.31 Other advocates object to the idea that dis-      that systems under development might make ballot-substitution
                                                                                                               abled voters must use a different method of marking        attacks against BMDs more difficult.
                                                                                                                                                                          31
                                                                                                               ballots, arguing that their rights are thereby violated.     Also, some accessibility advocates argue that requiring dis-
                                                                                                                                                                          abled voters to use BMDs compromises their privacy since
                                                                                                               Both the Help America Vote Act (HAVA) and the              hand-marked ballots are easily distinguishable from machine
                                                                                                               Americans with Disabilities Act (ADA) require rea-         marked ballots. That issue can be addressed without BMDs-
                                                                                                               sonable accommodations for voters with physical            for-all: Accessible BMDs are already available and in use
                                                                                                                                                                          that mark ballots with marks that cannot easily be distinguished
                                                                                                               and cognitive impairments, but neither law requires        from hand-marked ballots.
                                                                                                               that those accommodations must be used by all vot-         32
                                                                                                                                                                            Single-sheet (one- or two-side) ballots cost 20–28 cents;
                                                                                                               ers. To best enable and facilitate participation by all    double-sheet ballots needed for elections with many contests
                                                                                                                                                                          cost up to 50 cents.
                                                                                                               voters, each voter should be provided with a means         33
                                                                                                                                                                            Ballot cards for ES&S ExpressVote cost about 15 cents. New
                                                                                                               of casting a vote best suited to their abilities.          Hampshire’s (One4All/Prime III) BMDs used by sight-impaired
                                                                                                                  Ballot printing costs. Preprinted optical-scan bal-     voters use plain paper that is less expensive.
                                                                                                                                                                          34
                                                                                                               lots cost 20–50 cents each.32 Blank cards for BMDs           They include not only the cost of acquiring and implementing
                                                                                                                                                                          systems but also the ongoing licensing, logistics, and operating
                                                                                                               cost up to 15 cents each, depending on the make            (purchasing paper stock, printing, and inventory management)
                                                                                                               and model of BMD.33 But optical-scan ballots must          costs.
                                                                                                                                                                          35
                                                                                                               be preprinted for as many voters as might show up,           Ballot-on-demand (BOD) printers currently on the market ar-
                                                                                                                                                                          guably are best suited for vote centers, but less expensive op-
                                                                                                               whereas blank BMD cards are consumed in propor-            tions suited for polling places could be developed. Indeed,
                                                                                                               tion to how many voters do show up. The Open               BMDs that print full-face ballots could be re-purposed as
                                                                                                               Source Election Technology Institute (OSET) con-           BOD printers for polling place use, with modest changes to
                                                                                                                                                                          the programming.
                                                                                                               ducted an independent study of total life cycle            36
                                                                                                                                                                            Ballot-on-demand printers may require maintenance such as
                                                                                                               costs34 for hand-marked paper ballots and BMDs in          replacement of toner cartridges. This is readily accomplished
                                                                                                               conjunction with the 2019 Georgia legislative debate       at a vote center with a professional staff. Ballot-on-demand
                                                                                                               regarding BMDs (Perez 2019). OSET concluded that,          printers may be a less attractive option for many small precincts
                                                                                                                                                                          on Election Day, where there is no professional staff—but on
                                                                                                               even in the most optimistic (i.e., lowest cost) scenario   the other hand, they are less necessary, since far fewer ballot
                                                                                                               for BMDs and the most pessimistic (i.e., highest cost)     styles will be needed in any one precinct.




                                                                                                                                                               Ex. P to TRO Motion:
                                                                                                                                                                   Failure Study
                                                                                                                      Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 15 of 19
                                                                                                               446                                                                                                    APPEL ET AL.

                                                                                                               BMDs that print summary cards (which could save          that encode more complex patterns and information.
                                                                                                               storage) use thermal printers and paper that is frag-    BMDs print barcodes on the same paper ballot that
                                                                                                               ile and can fade in a few months.37                      contains human-readable ballot choices. Voters
                                                                                                                  Advocates of hand-marked paper ballot systems         using BMDs are expected to verify the human-
                                                                                                               advance these additional arguments.                      readable printing on the paper ballot card, but the
                                                                                                                  Cost. Using BMDs for all voters substantially in-     presence of barcodes with human-readable text
                                                                                                               creases the cost of acquiring, configuring, and main-    poses some significant problems.
                                                                                                               taining the voting system. One PCOS can serve 1,200         Barcodes are not human readable. The whole pur-
                                                                                                               voters in a day, while one BMD can serve only about      pose of a paper ballot is to be able to recount (or
                                                                                                               260 (Election Systems and Software 2018)—though          audit) the voters’ votes in a way independent of any
                                                                                                               both these numbers vary greatly depending on the         (possibly hacked or buggy) computers. If the official
                                                                                                               length of the ballot and the length of the day.          vote on the ballot card is the barcode, then it is impos-
                                                                                                               OSET analyzed the relative costs of acquiring            sible for the voters to verify that the official vote they
                                                                                                               BMDs for Georgia’s nearly seven million registered       cast is the vote they expressed. Therefore, before a
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               voters versus a system of hand-marked paper bal-         state even considers using BMDs that print barcodes
                                                                                                               lots, scanners, and BOD printers (Perez 2019). A         (and we do not recommend doing so), the state must
                                                                                                               BMD solution for Georgia would cost taxpayers be-        ensure by statute that recounts and audits are based
                                                                                                               tween three and five times more than a system based      only on the human-readable portion of the paper bal-
                                                                                                               on hand-marked paper ballots. Open-source sys-           lot. Even so, audits based on untrustworthy paper
                                                                                                               tems might eventually shift the economics, but cur-      trails suffer from the verifiability the problems out-
                                                                                                               rent commercial universal-use BMD systems are            lined above.
                                                                                                               more expensive than systems that use hand-marked            Ballot cards with barcodes contain two differ-
                                                                                                               paper ballots for most voters.                           ent votes. Suppose a state does ensure by statute
                                                                                                                  Mechanical reliability and capacity. Pens are         that recounts and audits are based on the human-
                                                                                                               likely to have less downtime than BMDs. It is easy       readable portion of the paper ballot. Now a
                                                                                                               and inexpensive to get more pens and privacy screens     BMD-marked ballot card with both barcodes and
                                                                                                               when additional capacity is needed. If a precinct-       human-readable text contains two different votes
                                                                                                               count scanner goes down, people can still mark bal-      in each contest: the barcode (used for electronic
                                                                                                               lots with a pen; if the BMD goes down, voting            tabulation), and the human-readable selection
                                                                                                               stops. Thermal printers used in DREs with VVPAT          printout (official for audits and recounts). In few
                                                                                                               are prone to jams; those in BMDs might have similar      (if any) states has there even been a discussion
                                                                                                               flaws.                                                   of the legal issues raised when the official mark-
                                                                                                                  These secondary pros and cons of BMDs do not          ings to be counted differ between the original
                                                                                                               outweigh the primary security and accuracy con-          count and a recount.
                                                                                                               cern: BMDs, if hacked or erroneously programmed,            Barcodes pose technical risks. Any coded input
                                                                                                               can change votes in a way that is not correctable.       into a computer system—including wired network
                                                                                                               BMD voting systems are not contestable or defensi-       packets, Wi-Fi, USB thumbdrives, and barcodes—
                                                                                                               ble. Audits that rely on BMD printout cannot make        pose the risk that the input-processing software can
                                                                                                               up for this defect in the paper trail: they cannot re-   be vulnerable to attack via deliberately ill-formed
                                                                                                               liably detect or correct problems that altered elec-     input. Over the past two decades, many such vulner-
                                                                                                               tion outcomes.                                           abilities have been documented on each of these chan-
                                                                                                                                                                        nels (including barcode readers) that, in the worst case,
                                                                                                               Barcodes
                                                                                                                                                                        37
                                                                                                                  A controversial feature of some BMDs allows             The California Top-To-Bottom Review (TTBR) of voting sys-
                                                                                                               them to print one-dimensional or two-dimensional         tems found that thermal paper can also be covertly spoiled
                                                                                                                                                                        wholesale using common household chemicals. <https://
                                                                                                               barcodes on the paper ballots. A one-dimensional         votingsystems.cdn.sos.ca.gov/oversight/ttbr/red-diebold.pdf>
                                                                                                               barcode resembles the pattern of vertical lines          (last visited April 8, 2019; Matt Bishop, Principal Investigator).
                                                                                                               used to identify products by their universal product     The fact that thermal paper printing can fade or deteriorate
                                                                                                                                                                        rapidly might mean it does not satisfy the federal requirement to
                                                                                                               codes. A two-dimensional barcode or QR code is a         preserve voting materials for 22 months (U.S. Code Title 52,
                                                                                                               rectangular area covered in coded image modules          Chapter 207, Sec. 20701, as of April 2020).




                                                                                                                                                             Ex. P to TRO Motion:
                                                                                                                                                                 Failure Study
                                                                                                                         Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 16 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                   447

                                                                                                               give the attacker complete control of a system.38 If an            ballot, which the voting machine ejects through
                                                                                                               attacker were able to compromise a BMD, the barco-                 a slot for review; then the voter redeposits the
                                                                                                               des are an attack vector for the attacker to take over an          ballot into the slot, where it is scanned and drop-
                                                                                                               optical scanner (PCOS or CCOS), too. Since it is good              ped into the ballot box.
                                                                                                               practice to close down all such unneeded attack vec-
                                                                                                               tors into PCOS or CCOS voting machines (e.g.,                     In all three of these machines, the ballot-marking
                                                                                                               don’t connect your PCOS to the Internet!), it is also         printer is in the same paper path as the mechanism
                                                                                                               good practice to avoid unnecessary attack channels            to deposit marked ballots into an attached ballot
                                                                                                               such as barcodes.                                             box. This opens up a very serious security vulnerabil-
                                                                                                                                                                             ity: the voting machine can mark the paper ballot (to
                                                                                                                                                                             add votes or spoil already-cast votes) after the last
                                                                                                                      INSECURITY OF ALL-IN-ONE BMDS                          time the voter sees the paper, and then deposit that
                                                                                                                                                                             marked ballot into the ballot box without the possibil-
                                                                                                                   Some voting machines incorporate a BMD inter-             ity of detection.
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               face, printer, and optical scanner into the same cabinet.         Vote-stealing software could easily be con-
                                                                                                               Other DRE+VVPAT voting machines incorporate                   structed that looks for undervotes on the ballot,
                                                                                                               ballot-marking, tabulation, and paper-printout reten-         and marks those unvoted spaces for the candidate
                                                                                                               tion, but without scanning. These are often called            of the hacker’s choice. This is very straightforward
                                                                                                               ‘‘all-in-one’’ voting machines. To use an all-in-one ma-      to do on optical-scan bubble ballots (as on the
                                                                                                               chine, the voter makes choices on a touchscreen or            Dominion ICE) where undervotes are indicated by
                                                                                                               through a different accessible interface. When the se-        no mark at all. On machines such as the Express-
                                                                                                               lections are complete, the BMD prints the completed           Vote and ExpressVoteXL, the normal software indi-
                                                                                                               ballot for the voter to review and verify, before depos-      cates an undervote with the words ‘‘no selection
                                                                                                               iting the ballot in a ballot box attached to the machine.     made’’ on the ballot summary card. Hacked soft-
                                                                                                                   Such machines are especially unsafe: like any             ware could simply leave a blank space there (most
                                                                                                               BMD described in Section 3, ‘‘(Non)Contestabil-               voters wouldn’t notice the difference), and then
                                                                                                               ity/Defensibility of BMDs,’’ they are not contest-            fill in that space and add a matching bar code
                                                                                                               able or defensible, but in addition, if hacked they           after the voter has clicked ‘‘cast this ballot.’’
                                                                                                               can print votes onto the ballot after the voter last in-          An even worse feature of the ES&S Express-
                                                                                                               spects the ballot.                                            Vote and the Dominion ICE is the auto-cast con-
                                                                                                                                                                             figuration setting (in the manufacturer’s standard
                                                                                                                     The ES&S ExpressVote (in all-in-one mode) al-          software) that allows the voter to indicate, ‘‘don’t
                                                                                                                      lows the voter to mark a ballot by touchscreen or      eject the ballot for my review, just print it and cast
                                                                                                                      audio interface, then prints a paper ballot card       it without me looking at it.’’ If fraudulent software
                                                                                                                      and ejects it from a slot. The voter has the oppor-    were installed in the ExpressVote, it could change
                                                                                                                      tunity to review the ballot, then the voter redepo-    all the votes of any voter who selected this option,
                                                                                                                      sits the ballot into the same slot, where it is        because the voting machine software would know
                                                                                                                      scanned and deposited into a ballot box.               in advance of printing that the voter had waived the
                                                                                                                     The ES&S ExpressVoteXL allows the voter to             opportunity to inspect the printed ballot. We call
                                                                                                                      mark a ballot by touchscreen or audio interface,       this auto-cast feature ‘‘permission to cheat’’ (Appel
                                                                                                                      then prints a paper ballot and displays it under       2018a).
                                                                                                                      glass. The voter has the opportunity to review             Regarding these all-in-one machines, we con-
                                                                                                                      the ballot, then the voter touches the screen to in-   clude:
                                                                                                                      dicate ‘‘OK,’’ and the machine pulls paper ballot
                                                                                                                      up (still under glass) and into the integrated bal-
                                                                                                                      lot box.                                               38
                                                                                                                                                                               An example of a barcode attack is based on the fact that many
                                                                                                                     The Dominion ImageCast Evolution (ICE) al-             commercial barcode-scanner components (which system inte-
                                                                                                                      lows the voter to deposit a hand-marked paper          grators use to build cash registers or voting machines) treat
                                                                                                                      ballot, which it scans and drops into the attached     the barcode scanner using the same operating-system interface
                                                                                                                                                                             as if it were a keyboard device; and then some operating sys-
                                                                                                                      ballot box. Or, a voter can use a touchscreen or       tems allow ‘‘keyboard escapes’’ or ‘‘keyboard function keys’’
                                                                                                                      audio interface to direct the marking of a paper       to perform unexpected operations.




                                                                                                                                                                  Ex. P to TRO Motion:
                                                                                                                                                                      Failure Study
                                                                                                                       Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 17 of 19
                                                                                                               448                                                                                                   APPEL ET AL.

                                                                                                                    Any machine with ballot printing in the same      cally. Because outcome-changing errors in BMD
                                                                                                                     paper path with ballot deposit is not software    printout do not produce public evidence, BMD
                                                                                                                     independent; it is not the case that ‘‘an error   systems are not contestable. Because there is no
                                                                                                                     or fault in the voting system software or hard-   way to generate convincing public evidence that
                                                                                                                     ware cannot cause an undetectable change in       reported outcomes are correct despite any BMD
                                                                                                                     election results.’’ Therefore such all-in-one     malfunctions that might have occurred, BMD sys-
                                                                                                                     machines do not comply with the VVSG              tems are not defensible. Therefore, BMDs should
                                                                                                                     2.0 (the Election Assistance Commission’s         not be used by voters who can hand mark paper
                                                                                                                     Voluntary Voting Systems Guidelines). Such        ballots.
                                                                                                                     machines are not contestable or defensible,           All-in-one voting machines, which combine ballot-
                                                                                                                     either.                                           marking and ballot-box-deposit into the same paper
                                                                                                                    All-in-one machines on which all voters use       path, are even worse. They have all the disadvantages
                                                                                                                     the BMD interface to mark their ballots (such     of BMDs (they are not contestable or defensible), and
                                                                                                                     as the ExpressVote and ExpressVoteXL) also        they can mark the ballot after the voter has inspected
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                                     suffer from the same serious problem as ordi-     it. Therefore they are not even software independent,
                                                                                                                     nary BMDs: most voters do not review their        and should not be used by those voters who are capa-
                                                                                                                     ballots effectively, and elections on these ma-   ble of marking, handling, and visually inspecting a
                                                                                                                     chines are not contestable or defensible.         paper ballot.
                                                                                                                    The auto-cast option for a voter to allow the         When computers are used to record votes, the
                                                                                                                     paper ballot to be cast without human inspec-     original transaction (the voter’s expression of the
                                                                                                                     tion is particularly dangerous, and states must   votes) is not documented in a verifiable way.39
                                                                                                                     insist that vendors disable or eliminate this     When pen and paper are used to record the vote,
                                                                                                                     mode from the software. However, even dis-        the original expression of the vote is documented
                                                                                                                     abling the auto-cast feature does not eliminate   in a verifiable way (if demonstrably secure chain
                                                                                                                     the risk of undetected vote manipulation.         of custody of the paper ballots is maintained).
                                                                                                                                                                       Audits of elections conducted with hand-marked
                                                                                                               Remark                                                  paper ballots, counted by optical scanners, can en-
                                                                                                                                                                       sure that reported election outcomes are correct.
                                                                                                                  The Dominion ImageCast Precinct ICP320 is a          Audits of elections conducted with BMDs cannot
                                                                                                               precinct-count optical scanner (PCOS) that also         ensure that reported outcomes are correct.
                                                                                                               contains an audio+buttons ballot-marking inter-
                                                                                                               face for disabled voters. This machine can be con-
                                                                                                               figured to cast electronic-only ballots from the
                                                                                                               BMD interface, or an external printer can be at-                              REFERENCES
                                                                                                               tached to print paper optical-scan ballots from
                                                                                                               the BMD interface. When the external printer is         Appel, A.W. 2009. ‘‘Optical-Scan Voting Extremely Accurate in
                                                                                                                                                                          Minnesota.’’ Freedom to Tinker. January. <https://freedom-
                                                                                                               used, that printer’s paper path is not connected to        to-tinker.com/2009/01/21/optical-scan-voting-extremely-
                                                                                                               the scanner+ballot-box paper path (a person must           accurate-minnesota/>.
                                                                                                               take the ballot from the printer and deposit it         Appel, A.W. 2018a. ‘‘Serious Design Flaw in ESS ExpressVote
                                                                                                               into the scanner slot). Therefore this machine is          Touch-Screen: ‘‘Permission to Cheat.’’’’ Freedom to Tinker.
                                                                                                               as safe to use as any PCOS with a separate external        September. <https://freedom-to-tinker.com/2018/09/14/
                                                                                                                                                                          serious-design-flaw-in-ess-expressvote-touchscreen-permis
                                                                                                               BMD.
                                                                                                                                                                          sion-to-cheat/>.

                                                                                                                                 CONCLUSION
                                                                                                                                                                       39
                                                                                                                                                                         It is conceivable that cryptographic protocols like those used
                                                                                                                  Ballot-marking devices produce ballots that do       in E2E-V systems could be used to create BMD-based systems
                                                                                                               not necessarily record the vote expressed by the        that are contestable and defensible, but no such system exists,
                                                                                                               voter when they enter their selections on the           nor, to our knowledge, has such a design been worked out in
                                                                                                               touchscreen: hacking, bugs, and configuration er-       principle. Existing E2E-V systems that use a computer to
                                                                                                                                                                       print (encrypted) selections are neither contestable nor defensi-
                                                                                                               rors can cause the BMDs to print votes that differ      ble, as explained in Section 1, ‘‘Introduction: Criteria for Voting
                                                                                                               from what the voter entered and verified electroni-     Systems.’’




                                                                                                                                                            Ex. P to TRO Motion:
                                                                                                                                                                Failure Study
                                                                                                                         Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 18 of 19
                                                                                                               BMDS CANNOT ENSURE THE WILL OF VOTERS                                                                                                  449

                                                                                                               Appel, A.W. 2018b. ‘‘End-to-End Verifiable Elections.’’ Free-            Everett, S.P. 2007. ‘‘The Usability of Electronic Voting Machines
                                                                                                                   dom to Tinker. November. <https://freedom-to-tinker.com/                 and How Votes Can Be Changed Without Detection.’’ PhD
                                                                                                                   2018/11/05/end-to-end-verifiable-elections/>.                            thesis. Rice University.
                                                                                                               Appel, A.W. 2018c. ‘‘Florida Is the Florida of Ballot-Design             Feldman, A.J., J.A. Halderman, and E.W. Felten. 2007. ‘‘Secur-
                                                                                                                   Mistakes.’’ Freedom to Tinker. November 2018. <https://                  ity Analysis of the Diebold AccuVote-TS Voting Machine.’’
                                                                                                                   freedom-to-tinker.com/2018/11/14/florida-is-the-florida-of-              In 2007 USENIX/ACCURATE Electronic Voting Technol-
                                                                                                                   ballot-design-mistakes/>.                                                ogy Workshop (EVT 2007). August.
                                                                                                               Bell, S., J. Benaloh, M.D. Byrne, D. DeBeauvoir, B. Eakin,               Johansson, P., L. Hall, and S. Sikstrom. 2008. ‘‘From Change
                                                                                                                   G. Fisher, P. Kortum, N. McBurnett, J. Montoya, M. Parker,               Blindness to Choice Blindness.’’ Psychologia 51(2): 142–155.
                                                                                                                   O. Pereira, P.B. Stark, D.S. Wallach, and M. Winn. 2013.             Kahnemann, D. 2011. Thinking, Fast and Slow. New York, NY:
                                                                                                                   ‘‘STAR-Vote: A Secure, Transparent, Auditable, and Reli-                 Farrar, Straus and Giroux.
                                                                                                                   able Voting System.’’ USENIX Journal of Election Technol-            Lindeman, M. and P.B. Stark. 2012. ‘‘A Gentle Introduction to
                                                                                                                   ogy and Systems (JETS) 1(1): 18–37.                                      Risk-Limiting Audits.’’ IEEE Security and Privacy 10(5):
                                                                                                               Benaloh, J., D. Jones, E. Lazarus, M. Lindeman, and P.B. Stark.              42–49.
                                                                                                                   2011. ‘‘SOBA: Secrecy-Preserving Observable Ballot-                  National Academies of Sciences, Engineering, and Medicine.
                                                                                                                   Level Audits.’’ In Proceedings of the 2011 Electronic Vot-               2018. Securing the Vote: Protecting American Democ-
                                                                                                                   ing Technology Workshop / Workshop on Trustworthy                        racy. Washington, DC: National Academies Press. Sep-
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                                   Elections (EVT/WOTE ‘11). USENIX.                                        tember.
                                                                                                               Benaloh, Josh, Ronald L. Rivest, Peter Y.A. Ryan, Philip B. Stark,       Norden, L., M. Chen, D. Kimball, and W. Quesenbery.
                                                                                                                   Vanessa Teague, and Poorvi L. Vora. 2014. ‘‘End-to-End Ver-              2008. ‘‘Better Ballots.’’ Brennan Center for Justice. July
                                                                                                                   ifiability.’’ ArXiv.org. February 2. <https://arxiv.org/ftp/arxiv/       21. <http://www.brennancenter.org/publication/better-
                                                                                                                   papers/1504/1504.03778.pdf>.                                             ballots>.
                                                                                                               Bernhard, Matthew, Allison McDonald, Henry Meng, Jensen                  Office of the Minnesota Secretary of State. 2009. ‘‘Minnesota’s
                                                                                                                   Hwa, Nakul Bajaj, Kevin Chang, and J. Alex Halderman.                    Historic 2008 Election.’’ In Minnesota Legislative Manual
                                                                                                                   2020. ‘‘Can Voters Detect Malicious Manipulation of Ballot               (Blue Book), 2009–2010 ed. Saint Paul, MN: Office
                                                                                                                   Marking Devices?’’ In 41st IEEE Symposium on Security                    of the Minnesota Secretary of State. <https://www.sos
                                                                                                                   and Privacy. IEEE.                                                       .state.mn.us/media/3078/minnesotas-historic-2008-elec
                                                                                                               Bothwell, R.K., K.A. Deffenbacher, and J.C. Brigham. 1987.                   tion.pdf>.
                                                                                                                   ‘‘Correlation of Eyewitness Accuracy and Confidence:                 Perez, E. 2019. ‘‘Georgia State Election Technology Acquisi-
                                                                                                                   Optimality Hypothesis Revisited.’’ Journal of Applied Psy-               tion: A Reality Check.’’ OSET Institute Briefing. March.
                                                                                                                   chology 72(4): 691–695.                                                  <https://trustthevote.org/wp-content/uploads/2019/03/06Mar
                                                                                                               Chaum, D., A. Essex, R.T. Carback III, J. Clark, S. Popoveniuc,              19-OSETBriefing_GeorgiaSystemsCostAnalysis.pdf>.
                                                                                                                   A.T. Sherman, and P. Vora. 2008. ‘‘Scantegrity: End-to-End           Rayner, K. 2009. ‘‘Eye Movements and Attention in Reading,
                                                                                                                   Voter Verifiable Optical-Scan Voting.’’ IEEE Security &                  Scene Perception, and Visual Search.’’ Quarterly Journal
                                                                                                                   Privacy 6(3): 40–46.                                                     of Experimental Psychology 62(8): 1457–1506.
                                                                                                               Contag, Moritz, Guo Li, Andre Pawlowski, Felix Domke, Kirill             Reason, J. 2009. Human Error (20th Printing). New York, NY:
                                                                                                                   Levchenko, Thorsten Holz, and Stefan Savage. 2017. ‘‘How                 Cambridge University Press.
                                                                                                                   They Did It: An Analysis of Emission Defeat Devices in               Rivest, R.L., and J.P. Wack. 2006. ‘‘On the Notion of ‘Software
                                                                                                                   Modern Automobiles.’’ In 2017 IEEE Symposium on Secur-                   Independence’ in Voting Systems.’’ White paper. July. <https://
                                                                                                                   ity and Privacy, 231–250. San Jose, CA: IEEE.                            www.nist.gov/system/files/si-in-voting.pdf>.
                                                                                                               Deffenbacher, K. 1980. ‘‘Eyewitness Accuracy and Confidence:             Rivest, Ronald L. 2008. ‘‘On the Notion of ‘Software Independ-
                                                                                                                   Can We Infer Anything About Their Relation?’’ Law and                    ence’ in Voting Systems.’’ Philosophical Transactions of
                                                                                                                   Human Behavior 4: 243–260.                                               the Royal Society A: Mathematical, Physical and Engineer-
                                                                                                               DeMillo, R., R. Kadel, and M. Marks. 2018. ‘‘What Voters Are                 ing Sciences 366(1881): 3759–3767.
                                                                                                                   Asked to Verify Affects Ballot Verification: A Quantitative          Rivest, Ronald L., and Madars Virza. 2016. ‘‘Software Inde-
                                                                                                                   Analysis of Voters’ Memories of Their Ballots.’’ SSRN. No-               pendence Revisited.’’ In Real-World Electronic Voting,
                                                                                                                   vember. <https://ssrn.com/abstract=3292208>.                             eds. Feng Hao and Peter Y.A. Ryan, 19–34. Boca Raton,
                                                                                                               Desmarais, S.L., T.L. Nicholls, J. D. Read, and J. Brink. 2010.              FL: Auerbach Publications.
                                                                                                                   ‘‘Confidence and Accuracy in Assessments of Short-Term               Ryan, P.Y.A., D. Bismark, J. Heather, S. Schneider, and Z. Xia.
                                                                                                                   Risks Presented by Forensic Psychiatric Patients.’’ Journal              2009. ‘‘Prêt à Voter: A Voter- Verifiable Voting System.’’
                                                                                                                   of Forensic Psychiatry & Psychology 21(1): 1–22.                         IEEE Transactions on Information Forensics and Security
                                                                                                               Dunning, D., D.W. Griffin, J.D. Milojkovic, and L. Ross. 1990.               4(4): 662–673.
                                                                                                                   ‘‘The Overconfidence Effect in Social Prediction.’’ Journal          Stark, P.B. 2008. ‘‘Conservative Statistical Post-Election
                                                                                                                   of Personality and Social Psychology 58: 568–581.                        Audits.’’ Annals of Applied Statistics 2(2): 550–581.
                                                                                                               Election Systems and Software. 2018. State of Georgia Electronic         Stark, P.B. 2009. ‘‘Risk-Limiting Postelection Audits: Conser-
                                                                                                                   Request for Information New Voting System. Event Number:                 vative P-values from Common Probability Inequalities.’’
                                                                                                                   47800-SOS0000035. August 24. <http://sos.ga.gov/admin/                   IEEE Transactions on Information Forensics and Security
                                                                                                                   files/ESS%20RFI%20-%20Final%20-%20Redacted.pdf>.                         4(4): 1005–1014.




                                                                                                                                                                           Ex. P to TRO Motion:
                                                                                                                                                                               Failure Study
                                                                                                                        Case 1:20-cv-04651-SDG Document 6-16 Filed 11/17/20 Page 19 of 19
                                                                                                               450                                                                                                            APPEL ET AL.

                                                                                                               Stark, P.B. 2018. ‘‘An Introduction to Risk-Limiting Audits and     Wallach, Dan S. 2019. ‘‘On the Security of Ballot Marking
                                                                                                                   Evidence-Based Elections.’’ Testimony prepared for the             Devices.’’ ArXiv.org. December. <https://arxiv.org/abs/
                                                                                                                   California Little Hoover Commission. July 2. <https://             1908.01897>.
                                                                                                                   www.stat.berkeley.edu/~stark/Preprints/lhc18.pdf>.              Wixted, J.T., and G.L. Wells. 2017. ‘‘The Relationship Between
                                                                                                               Stark, P.B. 2019. ‘‘There Is No Reliable Way to Detect                 Eyewitness Confidence and Identification Accuracy: A
                                                                                                                   Hacked Ballot-Marking Devices.’’ ArXiv.org. August.                New Synthesis.’’ Psychological Science in the Public Inter-
                                                                                                                   <https://arxiv.org/abs/1908.08144>.                                est 18(1): 10–65.
                                                                                                               Stark, P.B., and D.A. Wagner. 2012. ‘‘Evidence-Based Elec-
                                                                                                                   tions.’’ IEEE Security and Privacy 10(5): 33–41.
                                                                                                               U. S. Election Assistance Commission. 2007. Effective Designs                                Address correspondence to:
                                                                                                                   for the Administration of Federal Elections. June. <https://                                       Andrew W. Appel
                                                                                                                   www.eac.gov/sites/default/files/event_document/files/EAC_                            Department of Computer Science
                                                                                                                   Effective_Election_Design.pdf>.                                                                 Princeton University
                                                                                                               U.S. Election Assistance Commission. 2017. Voluntary                                                     35 Olden Street
                                                                                                                   Voting Systems Guidelines 2.0. September. <https://www
                                                                                                                   .eac.gov/sites/default/files/TestingCertification/2020_02_29_
                                                                                                                                                                                                                   Princeton, NJ 08540
                                                                                                                   vvsg_2_draft_requirements.pdf>.                                                                                USA
Downloaded by Mary Ann Liebert, Inc., publishers from www.liebertpub.com at 11/17/20. For personal use only.




                                                                                                               Verified Voting Foundation. 2018. ‘‘The Verifier—Polling
                                                                                                                                                                                                             E-mail: appel@princeton.edu
                                                                                                                   Place Equipment—November 2018.’’ Verified Voting. No-
                                                                                                                   vember. <https://www.verifiedvoting.org/verifier/>.
                                                                                                               Verified Voting Foundation. 2020. ‘‘The Verifier—Polling Place      Received for publication December 27, 2019; re-
                                                                                                                   Equipment—November 2020.’’ Verified Voting. February 8          ceived in revised form February 14, 2019; accepted
                                                                                                                   (retrieved). <https://www.verifiedvoting.org/verifier/>.        April 4, 2020; published online June 17, 2020.




                                                                                                                                                                      Ex. P to TRO Motion:
                                                                                                                                                                          Failure Study
